



ONE MARINA PARK DRIVE
OFFICE LEASE
THIS LEASE (this “Lease”), made as of April 29, 2015, by and between FALLON
CORNERSTONE ONE MPD LLC, a Delaware limited liability company (“Landlord”), and
KERYX BIOPHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
INDEX
Article        Title
1.
Basic Provisions

2.
Premises, Term and Commencement Date

3.
Rent

4.
Taxes and Operating Expenses

5.
Delivery of Premises, Tenant’s Work, Alterations and Additions

6.
Tenant’s Use, Restrictions and Compliance with Laws

7.
Services

8.
Insurance

9.
Indemnification

10.
Casualty Damage

11.
Condemnation

12.
Repair and Maintenance

13.
Inspection of Premises

14.
Surrender of Premises

15.
Holding Over    

16.
Subletting and Assignment    

17.
Subordination, Non-Disturbance, Attornment and Mortgagee Protection; Lease
Subject to Project Documents

18.
Estoppel Certificate

19.
Defaults

20.
Remedies

21.
Quiet Enjoyment

22.
Accord and Satisfaction

23.
Security Deposit

24.
Brokerage Commission

25.
Force Majeure

26.
Parking

27.
Hazardous Materials    

28.
Additional Rights Reserved by Landlord

29.
Defined Terms

30.        Miscellaneous Provisions
31.        Right of First Offer


EXHIBITS


1



--------------------------------------------------------------------------------





Exhibit A
Space/Floor Plan Showing Premises

Exhibit B
Tenant’s Work Exhibit

Exhibit B-1
Tenant’s Conceptual Space Plan

Exhibit C
Form of Sublease Consent

Exhibit D
Building’s Rules and Regulations and Janitorial Specifications

Exhibit E
Description of Base Building Condition

Exhibit F
Option to Extend Term

Exhibit G
Form of SNDA

Exhibit H
Pro Forma Budget of FPOC Expenses

Exhibit I
Memorandum Outlining Landlord’s Sustainable Design Strategies

Exhibit J
OTIS

Exhibit K
Form of Commencement Date Confirmation














ARTICLE 1.

BASIC PROVISIONS
A. Tenant’s Trade Name:
Keryx Biopharmaceuticals, Inc. (or such other trade name as Tenant may select
from time to time, provided that Tenant shall promptly provide Landlord with
written notice of any such trade name change)


B. Tenant’s Address:


Prior to Tenant’s occupancy of the Premises:


One Marina Park Drive, 10th Floor
Boston, Massachusetts 02210
Attention: General Counsel


On and after Tenant’s occupancy of the Premises:


One Marina Park Drive, Suite 1200
Boston, Massachusetts 02210
Attention: General Counsel


C. Building Name and Address:
One Marina Park Drive
Boston, Massachusetts 02210


D. Premises:


Suite 1200, comprising the entire (12th) floor of the Building and consisting of
27,323 rentable square feet, as shown on the space plan attached hereto as
Exhibit A.


E. Landlord:


Fallon Cornerstone One MPD LLC


F. Landlord’s Address:


c/o Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard, Suite 200
Glastonbury, Connecticut 06033
Attention: Linda C. Houston, Senior Vice President


G. Building Manager Name and Address:


CB Richard Ellis – N.E. Partners LP
One Marina Park Drive
Boston, Massachusetts 02210





H. Commencement Date:


The later of (i) the date of full execution of this Lease, and (ii) the date on
which possession of the Premises is delivered to Tenant in the Delivery
Condition (as defined in Article 5.A. of this Lease).


I. Rent Commencement Date:
March 1, 2016


J. Expiration Date:


February 28, 2023, unless the Term (as hereinafter defined) is sooner terminated
or further extended as provided in this Lease.


K. Security Deposit:


$788,951.64, to be held by Landlord subject to periodic reduction and other
terms and conditions set forth in Article 23 of this Lease.


L. Monthly Base Rent:


Time Period
Monthly Base Rent


Lease Year 1
(March 1, 2016 through February 28, 2017)


$131,491.94
Lease Year 2
(March 1, 2017 through February 28, 2018)


$133,768.85
Lease Year 3
(March 1, 2018 through February 28, 2019)


$136,045.77
Lease Year 4
(March 1, 2019 through February 29, 2020)


$138,322.69
Lease Year 5
(March 1, 2020 through February 28, 2021)


$140,599.60



 
Lease Year 6
(March 1, 2021 through February 28, 2022)


$142,876.52
Lease Year 7
(March 1, 2022 through February 28, 2023)


$145,153.44
M. Tenant’s Pro Rata Share:


5.80% (based on 27,323 rentable square feet/470,949 rentable square feet, which
is the rentable square footage of the Office Component as provided in Article
29.M. of this Lease)


N. Normal Business Hours of Building:


Monday through Friday: 8:00 a.m. to 6:00 p.m.


Saturday: 8:00 a.m. to 1:00 p.m. (upon written request by Tenant only, but at no
additional cost)


Sunday: None


(Excepting local and national holidays)


O. Permitted Use:


General office use, and for no other purpose.


P. Broker(s):


CB Richard Ellis – N.E. Partners L.P., representing Landlord, and Transwestern
RBJ, representing Tenant.


Q. Parking Access Rights:


Nine (9) parking access devices for unreserved parking spaces in the Parking
Garage (as hereinafter defined), subject to the terms and conditions of Article
26 of this Lease.


R. Base Year:


Calendar year 2016 for Operating Expenses (as hereinafter defined), and fiscal
year 2016 for Taxes (as hereinafter defined).





S. Allowance:
$70.00 per rentable square feet of the Premises, subject to the terms and
conditions of Exhibit B attached hereto.



    
The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease set forth below. The capitalized terms, and the
terms defined in Article 29, shall have the meanings set forth herein or therein
(unless otherwise modified in the Lease) when used as capitalized terms in other
provisions of the Lease.
Landlord and Tenant hereby agree that the Premises contain the number of
rentable square feet specified in Article 1 above.
ARTICLE 2.

PREMISES, TERM AND COMMENCEMENT DATE
Subject to the terms and conditions set forth herein, Landlord hereby leases and
demises to Tenant and Tenant hereby leases from Landlord the Premises identified
in Article 1 above for a term (“Term”) commencing on the Commencement Date and
ending on the Expiration Date set forth in Article 1, unless sooner terminated
as provided herein. Such date shall be confirmed by execution of the
Commencement Date Confirmation in the form as set forth in Exhibit K, which
Tenant shall execute and return to Landlord within fifteen (15) days after
receipt thereof. Tenant shall be permitted to extend the original Term hereof in
accordance with the provisions of Exhibit F attached hereto.
ARTICLE 3.

RENT
A.    Monthly Base Rent. Commencing on the Rent Commencement Date, Tenant shall
pay Monthly Base Rent in advance on or before the first (1st) day of each month
of the Term without demand, setoff or deduction except as otherwise expressly
set forth in this Lease. If the Term shall end on a day other than the first
(1st) day of a month, the Monthly Base Rent for the last partial month of the
Term shall be prorated on a per diem basis.
B.    Additional Rent. All costs and expenses, other than Monthly Base Rent,
which Tenant assumes or agrees to pay and any other sum payable by Tenant
pursuant to this Lease, including, without limitation, its Pro Rata Share of
Taxes and Operating Expenses (both as hereinafter defined), shall be deemed
Additional Rent.
C.    Rent. Monthly Base Rent, Additional Rent, and any other amounts of every
nature which Tenant is or becomes obligated to pay Landlord under this Lease are
herein referred to collectively as “Rent,” and all remedies applicable to the
nonpayment of Rent shall be applicable thereto. Landlord may apply payments
received from Tenant to any obligations of Tenant then accrued and due, without
regard to such obligations as may be designated by Tenant.
D.    Place of Payment, Late Charge, Default Interest. Rent and other charges
required to be paid under this Lease, no matter how described, shall be paid by
Tenant to Landlord without offset, deduction, credit or the like, at the
Building Manager’s address listed in Article 1, or to such other person and/or
address as Landlord may designate in writing. In the event Tenant fails to pay
Rent due under this Lease within ten (10) business days of the due date of said
Rent, Tenant shall pay to Landlord a late charge of three percent (3%) of the
amount overdue; provided, however, that no such late charge will be charged for
the first (1st) late payment in any rolling twelve (12) month period during the
Term. Any Rent not paid within ten (10) business days of the due date of said
Rent shall also bear interest at the Default Rate from and after the date due
through the date on which Landlord receives payment. This provision shall in no
way be construed to modify Tenant’s obligation to pay Rent on or before the
first (1st) day of the month.
ARTICLE 4.

TAXES AND OPERATING EXPENSES
A.    Payment of Taxes and Operating Expenses. Commencing upon the expiration of
the Base Year (i.e., January 1, 2017 for Operating Expenses and July 1, 2016 for
Taxes) and for each year, or portion thereof, thereafter during the Term
(hereinafter each referred to as a “Comparison Year”), Tenant shall pay Landlord
an amount equal to Tenant’s Pro Rata Share of increases in Operating Expenses
and Taxes over the Operating Expenses and Taxes for the relevant Base Year
(collectively, the “Escalation Increase”). Landlord shall have the right to
change the Comparison Year from a calendar year to a fiscal year from time to
time (or vice versa), provided that equitable adjustment is made so that Tenant
shall not be charged more than once for the same period. Commencing with the
first (1st) month of the first (1st) Comparison Year and on the first (1st) day
of each month thereafter during the original Term or any extension thereof,
Tenant shall pay Escalation Increases to Landlord, as Additional Rent due
concurrently with Monthly Base Rent, in installments equal to one-twelfth (1/12)
of Landlord’s commercially reasonable estimate of any projected Escalation
Increase for the particular Comparison Year (the “Estimated Escalation
Increase”). A final adjustment (“Escalation Reconciliation”) shall be made by
Landlord and Tenant as soon as practicable (but in any event within one hundred
twenty (120) days) following the end of each Comparison Year. In computing the
Estimated Escalation Increase for any particular Comparison Year, Landlord shall
take into account any prior increases in Tenant’s Pro Rata Share of Taxes and
Operating Expenses. Landlord’s Estimated Escalation Increase for Taxes in any
Comparison Year will not exceed the Taxes then reflected on Landlord’s real
estate tax bill from the City of Boston. If any Estimated Escalation Increase is
less than the Estimated Escalation Increase for the immediately preceding
Comparison Year, the payments to be paid by Tenant for the new Comparison Year
attributable to said Estimated Escalation Increase shall be decreased
accordingly; provided, however, in no event will the Rent paid by Tenant
hereunder ever be less than the Monthly Base Rent.
B.    Escalation Reconciliation. Within one hundred twenty (120) days after the
last day of such Comparison Year, Landlord shall submit to Tenant a statement
setting forth the actual Escalation Increase for the Comparison Year which was
just completed and the Estimated Escalation Increase for the current Comparison
Year (the “Escalation Statement”). To the extent that the actual Escalation
Increase exceeds the Estimated Escalation Increase paid by Tenant for the
Comparison Year just completed, Tenant shall pay Landlord the difference, in
cash within thirty (30) days following receipt by Tenant from Landlord of the
Escalation Statement. If the actual Escalation Increase for the Comparison Year
just completed is less than the Estimated Escalation Increase paid by Tenant for
such year, then Tenant shall receive a credit on future Rent owing under this
Lease (or cash, if there is no future Rent owing hereunder). Until Tenant
receives the Escalation Statement, Tenant’s Estimated Escalation Increases for
the new Comparison Year shall continue to be paid at the rate being paid for the
particular Comparison Year just completed. Tenant shall commence payment to
Landlord of the Estimated Escalation Increase for the then current Comparison
Year, beginning on the first (1st) day of the month following the month in which
Tenant receives the applicable Escalation Statement. Any amount described in
this Article 4 that is not billed to Tenant within two (2) years after the end
of the Comparison Year in question shall be deemed forever waived by Landlord,
and Tenant shall have no further obligation therefor.
C.    Changes in Escalations During the Lease Year. In addition to the above,
if, during any particular Comparison Year, there is a change in the information
upon which the then current Estimated Escalation Increase is based, Landlord
shall be permitted (but in no event more than one time in any calendar year) to
revise such Estimated Escalation Increase by notifying Tenant, and such
adjustment shall be made in the payment of Estimated Escalation Increases,
commencing on the first day of the month following the delivery of such notice
to Tenant. When the Escalation Statement for the Comparison Year in which this
Lease terminates is delivered to the Tenant, Tenant shall pay to Landlord within
thirty (30) days after Landlord’s delivery of the same, any additional amounts
due as calculated pursuant to this Article 4. Landlord’s and Tenant’s
responsibilities with respect to Escalation Increases shall survive the
expiration or early termination of this Lease.
If the Building is less than ninety-five percent (95%) occupied during the Base
Year or any particular Comparison Year, Landlord shall adjust those particular
components of Operating Expenses which are affected by Building occupancy for
the Base Year or the particular Comparison Year, or portion thereof, as the case
may be, to reflect an occupancy of not less than ninety-five percent (95%) of
all such rentable area of the Building.
D.    Disputes Over Taxes or Operating Expenses. If Tenant disputes the amount
of an Estimated Escalation Increase or an actual Escalation Increase, Tenant
shall give Landlord written notice of such dispute within one hundred fifty
(150) days after Landlord delivers the applicable Escalation Statement. Tenant’s
failure to give such notice shall waive its right to audit the amounts so
determined. Tenant shall not be entitled to audit the foregoing amounts if an
Event of Default by Tenant then exists and remains uncured. Said audit will be
conducted at Tenant’s expense by a certified public accountant or by a qualified
and reputable real estate professional, in either case paid on an hourly basis
unrelated to actual savings identified. Tenant shall only be permitted to
conduct such a review during regular business hours at Landlord’s office, after
Tenant gives Landlord twenty (20) days prior written notice, and no more than
once with respect to any one Comparison Year. If such review discloses that the
charges actually incurred by Landlord are less than those used by Landlord in
calculating Escalation Increases, then Landlord shall reimburse Tenant for the
amount Tenant paid in excess of Tenant’s actual Escalation Increases. If any
such review discloses that the charges for Operating Expenses or Taxes used by
Landlord in calculating the Escalation Increases exceeds the actual charges for
Operating Expenses and Taxes (the “Actual Expenses”) by five percent (5%) or
more of the Actual Expenses for such Comparison Year, then Landlord shall pay
the reasonable costs of such review. If Tenant does not review Landlord’s
records within two hundred seventy (270) days after receipt of the Escalation
Statement, Tenant shall have no further right to review Landlord’s records for
the applicable period. No subtenant shall have the right to conduct an audit and
no assignee shall conduct an audit for any period during which such assignee was
not in possession of the Premises.
In the event Tenant elects to exercise its audit rights hereunder, Tenant shall
nevertheless timely pay Landlord the amount of the prior year’s Escalation
Reconciliation and continue to pay Estimated Escalation Increases (without
prejudice to Tenant’s position) as set forth in the then applicable Escalation
Statement until the parties have agreed as to the appropriate adjustment.
E.    Building as Part of Multi-Building Development. Tenant acknowledges that
the Building is part of the Project. As a result thereof, any Operating Expenses
and Taxes attributable in part to the Building and in part to other portions of
the Project, including, without limitation, the Building Common Areas (as
hereinafter defined), shall be allocated to the Building and said other portions
of the Project pursuant to the Declaration or any other applicable reciprocal
easement agreement and otherwise on an equitable basis. In addition, any
Operating Expenses and Taxes attributable in part to the Office Component and in
part to the Retail Component shall be allocated to the Office Component or the
Retail Component, as the case may be, on an equitable basis.
F.    Tenant’s Taxes. Tenant shall pay, prior to delinquency, all taxes assessed
against or levied upon trade fixtures, furnishings, equipment and all other
personal property of Tenant located in the Premises and any excise, sales or use
taxes related to Tenant’s business. In the event any or all of Tenant’s trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a standard build out
for general office use and, as a result, real property taxes for the Building
are increased, Tenant shall pay to Landlord its share of such taxes within
thirty (30) days after delivery to Tenant by Landlord of a statement in writing
setting forth the amount of such taxes applicable to Tenant’s property or
above-standard improvements. Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 4 shall not be included in the computation of “Taxes.”
ARTICLE 5.

DELIVERY OF PREMISES, TENANT’S WORK, ALTERATIONS AND ADDITIONS
A.     Delivery of Premises. On the next business day following the execution
and delivery of this Lease by Landlord and Tenant, Landlord shall deliver, and
Tenant shall accept, the Premises in the “Delivery Condition,” which shall mean
that the Premises will be delivered vacant and broom clean, free of construction
debris, tools and other personal property, and free of any unlawful Hazardous
Materials (as hereinafter defined), but otherwise in their current “as is,”
“where is” condition. Landlord shall have no obligation to construct any
improvements in and to the Premises or to perform any other work therein, the
parties acknowledging and agreeing that Tenant shall be solely responsible for
improving the Premises as provided in Article 5.B. below and Exhibit B attached
hereto, provided that the foregoing shall in no event derogate from or diminish
Landlord’s ongoing repair and maintenance obligations under this Lease.
Notwithstanding anything contained herein to the contrary, Landlord hereby
represents and warrants to Tenant that, as of the Commencement Date, the Common
Areas of the Building and the Base Building Condition of the Premises comply
with all applicable Laws, including, without limitation, the ADA (as hereinafter
defined) and all other applicable laws and rules governing access to and use of
facilities by people with disabilities, including the Massachusetts
Architectural Access Board regulations. The “Base Building Condition” is as
described on Exhibit E attached hereto.
B.    Tenant’s Work. On and after the Commencement Date, Tenant shall be
entitled to construct certain initial improvements in and to the Premises and
prepare same for occupancy in accordance with the terms and conditions of the
work exhibit attached hereto as Exhibit B (collectively, “Tenant’s Work”).
C.    Alterations. Except as otherwise provided in Article 5.B. above and
Exhibit B attached hereto, Tenant shall make no alterations or additions to the
Premises (“Alterations”) without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole discretion as to Alterations which
adversely affect or impair the structural integrity of or the efficient and
proper operation of the operating systems of the Building, and which consent
shall not be unreasonably withheld, delayed or conditioned as to all other
Alterations. Any Alterations shall only be performed by contractors or mechanics
approved by Landlord in writing (which approval shall not be unreasonably
withheld, conditioned or delayed), and only upon the approval by Landlord in
writing of fully detailed and dimensioned plans and specifications pertaining to
the Alterations in question (to the extent such plans and/or specifications
would customarily be prepared for work of such nature), to be prepared and
submitted by Tenant, at its sole cost and expense, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall, at its sole cost
and expense, obtain all necessary approvals and permits pertaining to any
Alterations approved by Landlord. Tenant hereby indemnifies, defends and agrees
to hold Landlord free and harmless from all liens and claims of lien, and all
other liability, claims and demands arising out of any work done or material
supplied to the Premises by or at the request of Tenant in connection with any
Alterations. If permitted Alterations are made by, on behalf of, or at the
request of, Tenant, they shall be made at Tenant’s sole cost and expense and
shall be and become the property of Landlord, except that Landlord may, by
written notice to Tenant given at the time of approval of such Alterations,
require Tenant, at Tenant’s expense, to remove all partitions, counters,
railings and other Alterations installed by Tenant, and to repair any damages to
the Premises caused by such removal. Unless Landlord notifies Tenant in writing
of such removal obligation at the time of Landlord’s approval of the plans and
specifications therefor in accordance with the terms and conditions of Exhibit B
attached hereto, Tenant shall not be required to remove any alterations or
improvements made to prepare the Premises for Tenant’s initial occupancy;
provided, however, that Landlord agrees that Tenant shall not be obligated to
remove any of the improvements conceptually shown on the space plan hereto as
Exhibit B-1, subject to the terms and conditions of Exhibit B attached hereto.
Any and all costs attributable to or related to the applicable building codes of
the City of Boston (or any other authority having jurisdiction over the
Building) arising from Tenant’s plans, specifications, improvements, Alterations
or otherwise shall be paid by Tenant at its sole cost and expense. With regard
to repairs, Alterations or any other work arising from or related to this
Article 5, Landlord shall be entitled to receive a commercially reasonable
administrative/supervision fee, not to exceed three percent (3%) of the
so-called “hard” costs of any such work, to compensate Landlord for costs and
expenses arising from Landlord’s review and approval processes.
D.    Liens. Tenant will not cause or permit any mechanic’s, materialman’s or
similar liens or encumbrances to be filed or exist against the Premises or the
Building or Tenant’s interest in this Lease in connection with work done under
this Article 5 or in connection with any other work, and Tenant agrees to
defend, indemnify and hold harmless Landlord from and against any such lien or
claim or action thereon, together with costs of suit and reasonable attorneys’
fees incurred by Landlord in connection with any such claim or action. Tenant
shall remove any such lien or encumbrance by bond or otherwise within twenty
(20) days from the date of receipt of notice of its existence. If Tenant fails
to do so, Landlord may, without being responsible to investigate the validity or
lawfulness of the lien, pay the amount or take such other action as Landlord
deems necessary to remove any such lien or encumbrance or require that Tenant
deposit with Landlord in cash and lawful money of the United States, one hundred
ten percent (110%) of the amount of such claim, which sum may be retained by
Landlord until such claim shall have been removed of record or until judgment
shall have been rendered on such claim and such judgment shall have become
final, at which time Landlord shall have the right to apply such deposit in
discharge of the judgment on said claim and any costs, including attorneys’ fees
incurred by Landlord, and shall remit the balance thereof to Tenant. The amounts
so paid and costs incurred by Landlord shall be deemed Additional Rent under
this Lease and payable in full upon demand, but shall be applied only to the
lien or judgment in question, and any excess will be refunded to Tenant.
E.    Compliance with ADA. Landlord represents and warrants to Tenant that, as
of the Commencement Date hereof, the Building and the Premises are in compliance
with ADA (as defined below). Landlord and Tenant agree that responsibility for
compliance with the Americans With Disabilities Act of 1990, as amended (the
“ADA”) shall be allocated as follows: (i) Landlord shall be responsible for
compliance with the provisions of Title III of the ADA for all Building Common
Areas, including exterior and interior areas of the Building not included within
the Premises or the premises of other tenants; (ii) Landlord shall be
responsible for compliance with the provisions of Title III of the ADA for any
construction, renovations, alterations and repairs made within the Premises if
such construction, renovations, alterations or repairs are made by Landlord for
the purpose of improving the Building generally; and (iii) Tenant shall be
responsible for compliance with the provisions of Title III of the ADA for any
construction, renovations, Alterations and repairs made within the Premises if
such construction, renovations, Alterations and repairs are made by Tenant, its
employees, agents or contractors, at the direction of Tenant or done pursuant to
final construction plans and specifications prepared or provided by Tenant or
Tenant’s architect or space planner.
F.    Labor Covenant.    As a condition precedent to any proposed construction
work or Alteration, Tenant shall deliver to Landlord evidence satisfactory to
Landlord that Tenant shall cause such construction, alteration or service
contract work to be performed solely by contractors whose employees are
represented by unions and such employment will conform to the traditional craft
jurisdictions in the area (the “Labor Covenant”). Tenant shall include the Labor
Covenant in each of its contracts for such construction or alteration work and
in each of its service contracts for any maintenance, repair and services
relating to, or to be performed for the benefit of, the Premises. Tenant shall
also provide such evidence as Landlord may reasonably require, from time to time
during the course of such construction or alteration work or the performance of
such services, that the Labor Covenant is being fully and faithfully observed
and Tenant shall include the obligation to provide such evidence in each
contract entered into by Tenant for such construction or alteration work or
service being provided to the Premises. Tenant further agrees that it shall
incorporate the foregoing requirements in any sublease of the Premises. Tenant
improvement or Alteration work requiring specialized skills that are not
available through unionized contractors may be exempted from the Labor Covenant,
subject to prior approval by Landlord.


G.    Building Sustainability Strategies. Landlord has received LEED-Core and
Shell Gold Certification, a rating established by the U.S. Green Building
Council. A memorandum outlining Landlord’s “Sustainable Design Strategies” is
attached hereto as Exhibit I.


ARTICLE 6.

TENANT’S USE, RESTRICTIONS AND COMPLIANCE WITH LAWS
A.    Tenant’s Use. Tenant shall use the Premises for the Permitted Use as
provided in Article 1 above, and for no other purpose whatsoever, subject to and
in compliance with all other provisions of this Lease, including without
limitation the Building’s Rules and Regulations attached as Exhibit D hereto.
Tenant and its invitees shall also have the non-exclusive right, along with
other tenants of the Building, others authorized by Landlord, and others having
the right to the use thereof, to use the Building Common Areas subject to the
Project Documents and such rules and regulations as Landlord may impose from
time to time in its sole discretion provided the same are enforced in a
non-discriminatory manner. Landlord makes no representation that the Premises
are suitable for Tenant’s purposes.
B.    Tenant’s Restrictions. Tenant shall not at any time use or occupy, or
suffer or permit anyone to use or occupy, the Premises or do or permit anything
to be done in the Premises which: (a) causes or is liable to cause injury to
persons, to the Building or its equipment, facilities or systems; (b) impairs
the character, reputation or appearance of the Building as a first class office
building; (c) impairs the proper and economic maintenance, operation and repair
of the Building or its equipment, facilities or systems; or (d) would invalidate
or increase the cost of any fire and extended coverage insurance policy covering
the Building and/or the property located therein. Tenant shall comply with all
rules, orders, regulations and requirements of any organization which sets out
standards and requirements commonly referred to by major fire insurance
underwriters. Landlord shall notify Tenant if Landlord reasonably believes that
Tenant’s use of the Premises is in violation of any such standard or
requirement. Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charges for any such insurance policy assessed or increased
by reason of Tenant’s failure to comply with the provisions of this Article 6.
C.    Tenant’s Compliance with Laws. Tenant shall, at Tenant’s sole cost and
expense, keep and maintain the Premises, its use thereof and its business in
compliance with all Laws now in force or which may hereafter be in force or
effect. Tenant shall comply with all Laws relating to the Premises and Tenant’s
use or occupancy thereof, including without limitation Laws in connection with
the health, safety and building codes, and any permit or license requirements.
Tenant shall not be required to make any alterations to the Premises in order to
comply with laws or codes that are applicable to the operation and maintenance
generally of a commercial rental property such as the Project, as opposed to
Tenant’s specific use of the Premises or any Alterations or other work by
Tenant.
ARTICLE 7.

SERVICES
A.    Climate Control. Landlord shall furnish heat or air conditioning to the
Premises during Normal Business Hours of the Building as set forth in Article 1,
as required in Landlord’s reasonable judgment for the comfortable use and
occupancy of the Premises and otherwise in accordance with the standards
attached hereto as Exhibit J (such standards being referred to herein as “OTIS”
or “OTIS standards”). If Tenant requires heat or air conditioning at any other
time (“After Hours Services”), Landlord shall use reasonable efforts to furnish
such After Hours Services upon at least twenty-four (24) hours advance notice by
Tenant, and Tenant shall pay Landlord, as Additional Rent, the then current rate
for such After Hours Services that is applicable to office tenants of the
Building generally. The current estimated rate for After Hours Services is Fifty
Dollars ($50.00) per hour, which rate is subject to change from time to time in
Landlord’s sole, but reasonable discretion.
The performance by Landlord of its obligations under this Article 7 is subject
to Tenant’s compliance with the terms of this Lease regarding any connected
electrical load reasonably established by Landlord, and Landlord shall promptly
notify Tenant of any respect in which Landlord reasonably believes Tenant is not
so complying. Tenant shall not use the Premises or any part thereof in a manner
exceeding the heating, ventilating or air-conditioning (“HVAC”) design
conditions (including any occupancy or connected electrical load conditions) set
forth in OTIS, including the rearrangement of partitioning which may interfere
with the normal operation of the HVAC equipment, or the use of computer or data
processing machines or other machines or equipment in excess of the capacities
(if any) and standards set forth in OTIS. If any such use of the Premises by
Tenant requires changes in the HVAC or plumbing systems or controls servicing
the Premises or portions thereof in order to provide comfortable occupancy in
accordance with OTIS standards, such changes may be made by Landlord at Tenant’s
expense, and Tenant agrees to promptly pay any such amount to Landlord as
Additional Rent.
If Tenant shall install supplemental HVAC equipment in the Premises to serve its
needs, chilled water/condenser water shall be made available to Tenant in
accordance with OTIS standards.
B.    Elevator Service. Landlord, during Normal Business Hours of the Building,
shall furnish passenger and freight elevator service to Tenant to be used in
common with others. At least one (1) passenger elevator shall remain in service
during all other hours. Landlord may designate a specific elevator for use as a
service elevator.
C.    Janitorial Services. Landlord shall provide janitorial and cleaning
services to the Premises, substantially as described in Exhibit D attached
hereto. Tenant shall pay to Landlord within thirty (30) days after receipt of an
invoice therefor the actual and reasonable costs incurred by Landlord for (i)
any cleaning of the Premises in excess of the specifications in Exhibit D for
any reason, including, without limitation, cleaning required because of (A)
unreasonable misuse or neglect on the part of Tenant or Tenant’s agents,
contractors, invitees, employees and customers, (B) the use of portions of the
Premises for special purposes requiring greater or more difficult cleaning work
than office areas, (C) unusual quantities of interior glass partitions or
interior glass surfaces, and (D) non-building standard materials or finishes
installed by Tenant or at its request; and (ii) removal from the Premises of any
refuse and rubbish of Tenant in excess of that ordinarily accumulated in general
office occupancy or at times other than Landlord’s standard cleaning times as
reflected on such Exhibit D.
D.    Water and Electricity. Landlord shall make available domestic water in
reasonable quantities to the Building Common Areas and cause electric service
sufficient for lighting the Premises and for the operation of Ordinary Office
Equipment. “Ordinary Office Equipment” shall mean equipment not exceeding the
standards and capacities set forth in OTIS. Landlord shall have the exclusive
right to make any replacement of lamps, fluorescent tubes and lamp ballasts in
the Premises (provided, however, that replacements of specialty lighting shall
be at Tenant’s sole cost and expense). Landlord may adopt a system of re-lamping
and ballast replacement periodically on a group basis in accordance with good
management practice. Tenant’s use of electric energy or water in the Premises
shall not at any time exceed the capacity of any of the risers, piping,
electrical conductors and other equipment in or serving the Premises. In order
to insure that such capacity is not exceeded and to avert any possible adverse
effect upon the Building’s electric system, Tenant shall not, without Landlord’s
prior written consent in each instance, connect appliances or heavy duty
equipment, other than Ordinary Office Equipment, to the Building’s electric
system or make any alteration or addition to the Building’s electric system.
Should Landlord grant its consent in writing, which Landlord may withhold in its
sole discretion, all additional risers, piping and electrical conductors or
other equipment therefor shall be provided by Landlord and the cost thereof
shall be paid by Tenant within thirty (30) days of Landlord’s demand therefor.
As a condition to granting such consent, Landlord may require Tenant to agree to
a reasonable increase in Monthly Base Rent to offset the expected cost to
Landlord of such additional service, that is, the cost of the additional
electric energy to be made available to Tenant based upon the estimated
additional capacity of such additional risers, piping and electrical conductors
or other equipment. If Landlord and Tenant cannot agree thereon, such cost shall
be determined by an independent electrical engineer, to be selected by Landlord
and reasonably approved by Tenant and paid equally by both parties.
E.    Separate Meters. As part of Tenant’s Work, by no later than the thirtieth
(30th) day following the Commencement Date, Tenant shall cause the Premises to
be separately metered for lights, plugs and power and the electricity to power
the VAV boxes in the Premises, and Tenant shall pay a monthly electricity charge
to the applicable electricity provider, based on Tenant’s separately metered use
and consumption of such electricity in the Premises. If a direct metering
arrangement is not reasonably feasible, then Tenant shall install a so-called
submeter for electricity and Tenant shall pay a monthly electricity charge to
Landlord, as Additional Rent, based on usage as indicated by such submeter and
calculated at Landlord’s actual rate(s) for such electricity (without add-on or
mark-up). If the Premises are separately metered for any other utility, Tenant
shall pay a utility charge directly to the utility company (or, if such
arrangement is not reasonably feasible, to Landlord, as Additional Rent) based
upon Tenant’s actual consumption as measured by the meter. Landlord also
reserves the right (at its expense) to install separate meters for the Premises
to register the usage of all or any one of the utilities, and, in such event,
Landlord shall pay the cost of installation and Tenant shall pay for the cost of
utility usage as metered to the Premises. As to the separate metering of any
service or utility, the cost of which was previously included in the Monthly
Base Rent and/or Base Year for Operating Expenses or Taxes, there shall be a
reasonable and equitable adjustment to Monthly Base Rent and Operating Expenses
(for the Base Year and each subsequent year) following such separate metering to
reflect that Tenant will thereafter be paying the cost of such service or
utility directly. The term “utility” for purposes hereof may refer to but is not
limited to gas, water, sewer, steam, fire protection system, telephone or other
communication or alarm service, as well as HVAC, and all taxes or other charges
thereon.
F.    Interruptions. Landlord does not represent or warrant that any of the
services referred to above, or any other services which Landlord may supply,
will be free from interruption and Tenant acknowledges that any one or more of
such services may be suspended by reason of accident, repairs, inspections,
alterations or improvements necessary to be made, or by Force Majeure. Any
interruption, reduction or discontinuance of service shall not be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises, or any
part thereof, nor, except as otherwise set forth herein, render Landlord liable
to Tenant for damages, nor relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord shall however, exercise reasonable
diligence to restore any service so interrupted.
Notwithstanding the foregoing, if any essential services to be supplied by
Landlord under this Lease are interrupted, and such interruption has resulted
from an act or omission of Landlord and as a result of such cessation of
service, the Premises, or a material portion thereof, is rendered untenantable
(meaning that Tenant is unable to use and gain reasonable access to the
Premises, or such material portion thereof, in the normal course of its
business) and Tenant provides written notice of such interruption to Landlord,
Tenant shall be entitled to an abatement of a proportionate share of the Monthly
Base Rent and all Additional Rent and charges, allocable to the affected
material portion of the Premises commencing on the third (3rd) consecutive
business day of the interruption following the date on which Tenant notifies
Landlord of the cessation of such service, and ending on the date such essential
services and Tenant’s access and use of the Premises are restored. If any such
interruption continues for fifteen (15) business days after the date of such
notice, then for each day thereafter that the interruption continues, Tenant
shall be granted a credit of one and one-half (1.5) days’ Monthly Base Rent and
Additional Rent, to be applied following the resumption of such services. If
such interruption continues for twenty-five (25) business days after the date of
such notice, then for each day thereafter that the interruption continues,
Tenant shall be granted a credit of two (2) days’ Monthly Base Rent and
Additional Rent, instead of the prior one and one-half (1.5) day rent credit, to
be applied following the resumption of such services.
G.    Additional Utilities Provided by Tenant. Tenant shall make application in
Tenant’s own name for all utilities not provided herein by Landlord and shall:
(i) comply with all utility company regulations for such utilities, including
requirements for the installation of meters, and (ii) obtain such utilities
directly from, and pay for the same when due directly to, the applicable utility
companies. The term “utilities” for purposes hereof shall include but not be
limited to telephone and other communication and alarm services, and all taxes
or other charges thereon. Tenant shall install and connect all equipment and
lines required to supply such additional utilities to the extent not already
available at or serving the Premises, or at Landlord’s option shall repair,
alter or replace any such existing items. Tenant shall maintain, repair and
replace all such items, operate the same, and keep the same in good working
order and condition. Tenant shall not install any equipment or fixtures, or use
the same, so as to exceed the safe and lawful capacity of any utility equipment
or lines serving the same. The installation, alteration, replacement or
connection of any utility equipment and lines shall be subject to the
requirements for Alterations of the Premises set forth in Article 5, and Tenant
will have the right to use, in common with other tenants and occupants of the
Building, common ducts, chases, conduits, and pipes in order to make necessary
connections with the Premises. Tenant shall ensure that all of Tenant’s HVAC
equipment that is installed by, on behalf of, or at the request of, Tenant is
installed and operated at all times in a manner to prevent roof leaks, damage,
or noise due to vibrations or improper installation, maintenance or operation.
Except as specifically provided in this Article 7, Tenant agrees to pay for all
utilities and other services utilized by Tenant and additional services
furnished to Tenant not uniformly furnished to all tenants of the Office
Component at the rate actually paid by Landlord to the utility provider.
H.    Additional Installations. If any lights, machines or equipment (including
but not limited to computers) used by Tenant in the Premises materially and
adversely affect the temperature otherwise maintained by the air conditioning
system, or generate substantially more heat in the Premises than would be
generated by the building standard lights and Ordinary Office Equipment, and if
such adverse effect continues for more than ten (10) business days after notice
thereof from Landlord, Landlord shall have the right to install any machinery
and equipment which Landlord reasonably deems necessary to restore temperature
balance, including but not limited to modifications to the standard air
conditioning equipment, and the cost thereof, including the cost of installation
and any additional cost of operation and maintenance occasioned thereby, shall
be paid by Tenant to Landlord upon demand by Landlord. Landlord shall not be
liable under any circumstances for loss of or injury to property, however
occurring, through or in connection with or incidental to failure to furnish any
of the foregoing.
I.    Access to Building Common Areas. Tenant shall have access to the Building
Common Areas twenty-four (24) hours per day, seven (7) days per week, three
hundred sixty-five (365) days per year. Upon initial occupancy, Tenant will be
entitled to one (1) access card or other access device per employee for use at
the Building turnstiles and elevators. Thereafter, additional access cards or
devices may be obtained at the rate of Twenty-Five and 00/100 Dollars ($25.00)
per additional card or device, which rate is subject to change from time to time
in Landlord’s sole but reasonable discretion.
ARTICLE 8.

INSURANCE
A.    Required Insurance. Tenant shall, at all times during the Term of this
Lease, and at its own cost and expense, maintain insurance policies, with
responsible companies licensed to do business in the Commonwealth of
Massachusetts and reasonably satisfactory to Landlord, naming Landlord, the
Building Manager, Cornerstone Real Estate Advisers LLC, Tenant and any Mortgagee
of Landlord, as their respective interests may appear, including: (i) a policy
of standard fire, extended coverage and special extended coverage property
insurance which shall be primary on the lease improvements referenced in Article
5 and Tenant’s property, including its goods, equipment and inventory, in an
amount adequate to cover their insurable replacement cost, including a vandalism
and malicious mischief endorsement, and sprinkler leakage coverage; (ii)
business interruption insurance, loss of income and extra expense insurance
covering the failure of Tenant’s telecommunications equipment and all other
perils, failures or interruptions; (iii) commercial general liability insurance
on an occurrence basis with limits of liability in an amount not less than Two
Million Dollars ($2,000,000) combined single limit for each occurrence, and
Three Million Dollars ($3,000,000) in the annual aggregate; and (iv) Worker’s
Compensation Coverage as required by law. The commercial general liability
policy shall include contractual liability, provided that contractual liability
coverage shall not provide coverage for losses arising from the negligence or
willful misconduct of an additional insured.
On or before the Commencement Date, Tenant shall furnish to Landlord and the
Building Manager, certificates of insurance evidencing the insurance coverage
set forth above, including naming Landlord, Cornerstone Real Estate Advisers LLC
and the Building Manager as additional insureds. Renewal certificates must be
furnished to Landlord at least ten (10) days prior to the renewal or replacement
of such insurance policies showing the above coverage to be in full force and
effect.
The foregoing policy sets forth minimum limits of liability and Tenant’s
procurement and maintenance thereof shall in no event limit the liability of
Tenant under this Lease. All such general liability insurance policies carried
by Tenant shall be with companies having a rating of not less than A-VIII in
Best’s Insurance Guide. All such policies shall be endorsed to agree that
Tenant’s policy is primary and that any insurance covered by Landlord is excess
and not contributing with any Tenant insurance requirement hereunder. Tenant
agrees that if Tenant does not take out and maintain such insurance or furnish
Landlord with renewals or binders, Landlord may (but shall not be required to)
procure said insurance on Tenant’s behalf and charge Tenant the cost thereof,
which amount shall be payable by Tenant upon demand with interest from the date
such sums are extended. Tenant agrees that no policy required hereunder will be
canceled except upon thirty (30) days prior written notice (except ten (10) days
in the case of non-payment of premium) from Tenant or its insurance agent or
consultant. Tenant shall comply with all reasonable and generally applicable
rules and directives of any insurance board, company or agency determining rates
of hazard coverage for the Premises, including but not limited to the
installation of any equipment and/or the correction of any condition necessary
to prevent any increase in such rates such as may result from a violation by
Tenant.
B.    Landlord’s Insurance. During the Term of this Lease, Landlord shall
maintain ”Special Form” property and commercial general liability insurance
covering the Building. The Special Form property insurance policy shall cover
all structures and improvements for full replacement value, with replacement
cost endorsement, above foundation walls. Landlord’s Commercial General
Liability Insurance shall be written on an occurrence basis with minimum limits
of liability in an amount of not less than $5,000,000.00, combined single limit,
for bodily injury or death including personal injury, and with respect to damage
to the property of others, including legal liability arising out of any one
occurrence, which insurance shall contain contractual liability insurance
coverage. The commercial general liability insurance shall insure against claims
for bodily injury and property damage occurring in or about the Building. Such
insurance may be included in blanket policies carried by Landlord so long as
such blanket policies do not reduce the amount of insurance available to pay any
claim with respect to the Building.
C.    Waiver of Subrogation. Landlord and Tenant each agree that neither
Landlord nor Tenant will have any claim against the other for any loss, damage
or injury which is covered by insurance carried by either party and for which
recovery from such insurer is made, notwithstanding the negligence of either
party in causing the loss, and each agree to have their respective insurers
issuing the insurance described in this Article 8 waive any rights of
subrogation that such companies may have against the other party. Each party
agrees to use commercially reasonable efforts to obtain such an agreement from
its insurer if the policy does not expressly permit a waiver of subrogation.
D.    Waiver of Claims. Except for claims arising from Landlord’s willful
misconduct or negligence that are not covered by Tenant’s insurance required
hereunder, Tenant waives all claims against Landlord for injury or death to
persons, damage to property or to any other interest of Tenant sustained by
Tenant or any party claiming, through Tenant resulting from: (i) any occurrence
in or upon the Premises; (ii) leaking of roofs, bursting, stoppage or leaking of
water, gas, sewer or steam pipes or equipment, including sprinklers; (iii) wind,
rain, snow, ice, flooding, freezing, fire, explosion, earthquake, excessive heat
or cold, or other casualty; (iv) the Building, Premises, or the operating and
mechanical systems or equipment of the Building, being defective, or failing;
and (v) vandalism, malicious mischief, theft or other acts or omissions of any
other parties including, without limitation, other tenants, contractors and
invitees at the Building. In no event will Landlord or Tenant be responsible for
any consequential damages incurred by the other party, including but not limited
to, lost profits or interruption of business as a result of any alleged default
hereunder; provided, however, that no remedies or damages expressly provided in
this Lease shall be considered indirect or consequential, and that the
provisions of this Article 8.D. shall not apply to Articles 15 and 27 of this
Lease.
ARTICLE 9.

INDEMNIFICATION
A.    Tenant Indemnity of Landlord. Except to the extent resulting from the
willful misconduct or negligence of Landlord or its agents, employees or
contractors, and subject to Article 8.C., Tenant shall defend, indemnify and
hold harmless Landlord and its agents, successors and assigns, including the
Building Manager, from and against any and all injury, loss, costs, expenses,
liabilities, claims or damage (including attorneys’ fees and disbursements) to
any person or property (i) arising from, related to, or in connection with any
use or occupancy of the Premises by Tenant, or (ii) arising from, related to, or
in connection with any negligent or willful and wrongful act or omission
(including, without limitation, construction and repair of the Premises arising
out of any Alterations) of Tenant, its agents, contractors, employees,
customers, and invitees, or (iii) or arising from any uncured default by Tenant
under this Lease. This indemnification shall survive the expiration or
termination of the Lease Term.
B.    Landlord Indemnity of Tenant. Landlord shall defend, indemnify and hold
Tenant harmless from and against all claims, causes of action, liabilities,
losses, costs and expenses arising from or in connection with (i) any injury or
other damage to any person or property resulting from any act or omission of
Landlord, or (ii) any uncured default by Landlord under this Lease. This
indemnification shall survive the expiration or termination of the Lease Term.
C.    Indemnity Limitations. The indemnity obligations set forth in Sections A.
and B. above shall not apply (i) to any costs or expenses not reasonably
incurred by the indemnitee, or (ii) to any claims, causes of action,
liabilities, losses, costs and expenses resulting from a default by the
indemnitee hereunder.
D.    Indemnitees; Acceptable Attorneys. Whenever, in this Article 9 and
throughout this Lease, Landlord or Tenant is required to defend, indemnify and
hold the other harmless, such obligations shall extend to the successors,
assigns, officers, partners, members, managers, directors, employees and other
agents of the indemnitee. In any instance where this Lease requires either party
to defend the other, such defense shall involve an attorney or attorneys
reasonably acceptable to the indemnitee.
E.    Limitation on Liability. Landlord shall not be liable to Tenant for any
damage by or from any act or negligence of any tenant or other occupant of the
Building, or by any owner or occupants (other than Landlord or its affiliated
entities) of adjoining or contiguous property. Landlord shall not be liable for
any injury or damage to persons or property resulting in whole or in part from
the criminal activities or willful misconduct of others. Subject to Article 8.C.
above, Tenant agrees to pay for all damage to the Building, as well as all
damage to persons or property of other tenants or occupants thereof, caused by
the negligence, fraud or willful misconduct of Tenant or any of its agents,
contractors, employees, customers (while located in the Premises) and invitees
(while located in the Premises). Nothing contained herein shall be construed to
relieve Landlord from liability for any personal injury resulting from its
negligence, fraud or willful misconduct and that of its agents, employees or
contractors.
F.    Surveillance. Tenant acknowledges that Landlord’s election to provide
mechanical surveillance or to post security personnel in the Building is subject
to Landlord’s sole discretion. Except to the extent resulting from the willful
misconduct or negligence of Landlord or its agents, employees or contractors,
and then subject to Article 8.C. above, Landlord shall have no liability in
connection with the decision whether or not to provide such services and Tenant
hereby waives all claims based thereon. Landlord shall not be liable for losses
due to theft, vandalism, or like causes.
ARTICLE 10.

CASUALTY DAMAGE
Tenant shall promptly notify Landlord or the Building Manager of any fire or
other casualty to the Premises, or, to the extent it knows of damage, to the
Building. In the event the Premises or any substantial part of the Building is
wholly or partially damaged or destroyed by fire or other casualty which is
covered by the insurance that Landlord is required to carry hereunder, Landlord
will proceed to restore the same to substantially the same condition existing
immediately prior to such damage or destruction unless Landlord notifies Tenant
(the “Casualty Notice”) that (i) such damage or destruction is incapable of
repair or restoration within three hundred sixty-five (365) days from
commencement thereof as reasonably determined by Landlord’s architect; or (ii)
the insurance proceeds recovered by reason of the damage or destruction
(together with the amount of any deductible) are, in Landlord’s commercially
reasonable judgment, inadequate to complete the restoration of the Building; or
(iii) Landlord elects not to repair or restore the Building; in any of which
events Landlord or Tenant may, by written notice given to the other party within
twenty (20) days of Tenant’s receipt of the Casualty Notice, declare this Lease
terminated as of the happening of such damage or destruction. Any Casualty
Notice must be delivered within forty-five (45) days after the date of such
damage. To the extent after fire or other casualty that Tenant shall be deprived
of the use and occupancy of the Premises or any portion thereof as a result of
any such damage, destruction or the repair thereof, providing Tenant did not
intentionally cause the fire or other casualty, then Tenant shall be relieved of
the same ratable portion of the Monthly Base Rent and all additional rent due
under this Lease as the amount of damaged or useless space in the Premises bears
to the rentable square footage of the Premises until such time as the Premises
may be restored. Landlord shall reasonably determine the amount of damaged or
useless space and the square footage of the Premises referenced in the prior
sentence and whether or not its insurance covers the payment of Rent. Tenant may
elect to terminate this Lease: (a) if the Casualty Notice states that it will
take greater than three hundred sixty-five (365) days to complete the
restoration or repair from the time that such restoration or repair commences,
provided that Tenant gives such notice within thirty (30) days after delivery of
the Casualty Notice; or (b) if the restoration or repair is not completed within
three hundred sixty-five (365) days (or such longer period as is specified in
the Casualty Notice, plus an additional contingency period equal to twenty
percent (20%) of such scheduled period) of the casualty, plus an additional
period of up to sixty (60) days on account of Force Majeure; provided however,
that if such restoration or repair is completed within thirty (30) days
following receipt of Tenant’s notice of termination, then such notice of
termination shall be deemed null and void and of no further force or effect.
ARTICLE 11.

CONDEMNATION
In the event of a condemnation or taking of the entire Premises by a public or
quasi-public authority, this Lease shall terminate as of the date title vests in
the public or quasi-public authority. In the event of (i) a taking or
condemnation of fifteen percent (15%) or more (but less than the whole) of the
Building and without regard to whether the Premises are part of such taking or
condemnation; (ii) a taking or condemnation which results in Landlord electing
not to restore the Building; or (iii) a taking or condemnation which results in
Landlord electing to change the use of the land upon which the Building is
located, Landlord may elect to terminate this Lease by giving notice to Tenant
within sixty (60) days of Landlord receiving notice of such condemnation. In the
event of a partial taking as described in this Article 11, or a sale, transfer
or conveyance in lieu thereof, which does not result in the termination of this
Lease, Rent shall be apportioned according to the ratio that the part of the
Premises remaining usable by Tenant bears to the total area of the Premises. All
compensation awarded for any condemnation shall be the property of Landlord,
whether such damages shall be awarded as a compensation for diminution in the
value of the leasehold or to the fee of the Premises, and Tenant hereby assigns
to Landlord all of Tenant’s right, title and interest in and to any and all such
compensation; provided, however that in the event this Lease is terminated,
Tenant shall be entitled to make a separate claim for the taking of Tenant’s
personal property (including fixtures paid for by Tenant), and for costs of
moving, provided that any such award to Tenant is payable separately and does
not diminish the award available to Landlord or any Lender of Landlord. Any
additional portion of such award shall belong to Landlord. Tenant hereby waives
any and all rights, imposed by law, statute, ordinance, governmental regulation
or requirement of the United States, the Commonwealth of Massachusetts or any
local government authority or agency or any political subdivision thereof, now
or hereafter in effect, it might otherwise have to petition a court to terminate
the Lease. In the event that any portion of the Premises shall be the subject to
condemnation or a taking and Tenant determines that the remainder, even after
restoration, would not be reasonably suitable for Tenant’s continued use, then
this Lease may be terminated at the election of Tenant, which election shall be
made by giving of notice by Tenant to Landlord within thirty (30) days after the
date of the condemnation or taking.
ARTICLE 12.

REPAIR AND MAINTENANCE
A.    Tenant’s Obligations. Tenant shall keep the Premises in good working
order, repair (and in compliance with all Laws now or hereafter adopted) and
condition (which condition shall be neat, clean and sanitary) and shall make all
necessary non-structural repairs thereto and any repairs to non-Building
standard mechanical, HVAC, electrical and plumbing systems or components located
in and exclusively serving the Premises. Tenant’s obligations hereunder shall
include, but not be limited to, Tenant’s trade fixtures and equipment, security
systems, signs, interior decorations, floor-coverings, wall-coverings, entry and
interior doors, interior glass, light fixtures and bulbs, keys and locks, and
Alterations to the Premises whether installed by Tenant or Landlord. Landlord
may make any repairs which are not promptly made by Tenant after Tenant’s
receipt of written notice and the reasonable opportunity of Tenant to make said
repair within five thirty (30) days from receipt of said written notice, and
charge Tenant for the cost thereof, which cost shall be paid by Tenant within
thirty (30) days from invoice therefor from Landlord. Tenant waives all rights
to make repairs at the expense of Landlord, or to deduct the cost thereof from
Rent.
B.    Landlord’s Obligations. Landlord shall maintain, in a condition similar to
other first-class office buildings in the Boston market and in material
compliance with all applicable Laws (other than those Laws applicable to a
tenant’s unique use and occupancy of its premises or to any alterations or other
work performed by, on behalf of, or at the request of, such tenant), (i) the
foundations, roof, perimeter walls and exterior windows and all structural
aspects of the Building, and (ii) all nonstructural aspects of the Building
which relate to the Building Common Areas or to more than one tenant’s premises,
or which no tenant of the Building is required to maintain and repair, including
all systems and facilities necessary for the operation of the Building and the
provision of services and utilities as required herein (except to the extent
that any of the foregoing items are installed by or on behalf of, or are the
property of, Tenant). Landlord shall also make all necessary structural repairs
to the Building and any necessary repairs to the Building standard mechanical,
HVAC, electrical, and plumbing systems in or servicing the Premises (the cost of
which shall be included in Operating Expenses to the extent permitted under
Article 4), excluding repairs required to be made by Tenant pursuant to this
Article 12. Landlord shall have no responsibility to make any repairs unless and
until Landlord receives written notice of the need for such repair or otherwise
becomes aware. Landlord shall not be liable for damages arising from any failure
to make repairs or to perform any maintenance unless such failure shall persist
for an unreasonable period of time after written notice of the need for such
repairs or maintenance is received by Landlord from Tenant or after Landlord
otherwise becomes aware. Landlord shall make every reasonable effort to perform
all such repairs or maintenance in such a manner (in its judgment) so as to
cause minimum interference with Tenant and the Premises but Landlord shall not
be liable to Tenant (except as may otherwise be expressly provided in this
Lease) for any interruption or loss of business pertaining to such activities.
Landlord shall have the right to require (subject to Article 8.C.) that any
damage caused by the willful misconduct of Tenant or any of Tenant’s agents,
contractors or employees, be paid for and performed by the Tenant (without
limiting Landlord’s other remedies herein).
C.    General Obligations. Alterations to the Premises required from time to
time to comply with applicable Laws, requirements of any board of property
insurance underwriters or similar entity, or reasonable requirements of
Landlord’s or Tenant’s insurers shall be made by the party to this Lease
responsible for maintaining and repairing the applicable aspect of the Premises
hereunder, provided that Landlord shall be responsible for any such alteration
that is not required solely on account of Tenant’s particular use (other than
general business offices) of the Premises or Alterations to the Premises.
Landlord warrants to Tenant that, as of the Commencement Date, all aspects of
the Premises comprising the Base Building Condition shall comply with all
applicable Laws, with the requirements of Landlord’s insurers, and with the
requirements of all boards of property insurance underwriters and similar
entities.
D.    Signs and Obstructions. Tenant shall not obstruct or permit the
obstruction of lights, halls, Building Common Areas, roofs, parapets, stairways
or entrances to the Building or the Premises and will not affix, paint, erect or
inscribe any sign, projection, awning, signal or advertisement of any kind to
any part of the Building outside of the Premises, including the inside or
outside of the windows or doors, or within the Premises if same can be seen from
outside of the Premises, without the written consent of Landlord. If such work
is done by Tenant through any person, firm or corporation not approved by
Landlord, or without the express written consent of Landlord, Landlord shall
have the right to remove such signs, projections, awnings, signals or
advertisements without being liable to the Tenant by reason thereof and to
charge the cost of such removal to Tenant as Additional Rent, payable within ten
(10) days of Landlord’s demand therefor. Tenant shall be entitled to
Building-standard lobby directory signage, in common with other tenants of the
Building, at no additional cost.
E.    Outside Services. Tenant shall not permit, except by Landlord or a person
or company reasonably satisfactory to and approved by Landlord: (i) the
servicing of Tenant’s supplemental heating, ventilating and air conditioning
equipment in the Premises and (ii) window cleaning, janitorial services or
similar work in or about the Premises.
F.    Condition of Premises. Except as otherwise provided herein to the contrary
(including without limitation Landlord’s ongoing repair and maintenance
obligations), Tenant hereby agrees that the Premises shall be taken “as is,”
“with all faults,” and “without any representations or warranties,” and Tenant
hereby acknowledges and agrees that it has investigated and inspected the
condition of the Premises and the suitability of same for Tenant’s purposes, and
except for matters or conditions that could not reasonably be detected by a
reasonably careful inspection, Tenant does hereby waive and disclaim any
objection to, cause of action based upon, or claim that its obligations
hereunder should be reduced or limited because of the condition of the Premises
or the Building or the suitability of same for Tenant’s purposes. Tenant
acknowledges that neither Landlord nor any agent nor any employee of Landlord
has made any representation or warranty with respect to the suitability of the
Premises or the Building for the conduct of Tenant’s business and Tenant
expressly represents and warrants that Tenant has relied solely on its own
investigation and inspection of the Premises and the Building in its decision to
enter into this Lease and let the Premises in an “As Is” condition. The Premises
shall be initially improved by Tenant as provided in, and subject to, the terms
and conditions of Exhibit B attached hereto and made a part hereof. The Tenant
Improvements (as defined in Exhibit B), together with any subsequent Alterations
during the Term of this Lease, may be collectively referred to herein as the
“Premises Improvements.” The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building were at such
time in satisfactory condition.
Landlord reserves the right from time to time, but subject to payment by and/or
reimbursement from Tenant as otherwise provided herein: (i) to install, use,
maintain, repair, replace and relocate for service to the Premises and/or other
parts of the Building pipes, ducts, conduits, wires, appurtenant fixtures, and
mechanical systems, wherever located in the Premises or the Building, (ii) to
alter, close or relocate any facility in the Premises or the Building Common
Areas or otherwise conduct any of the above activities for the purpose of
complying with a general plan for fire/life safety for the Building or otherwise
and (iii) to comply with any Law with respect thereto or the regulation thereof
not currently in effect. Landlord shall attempt to perform any such work with
the least inconvenience to Tenant as possible, but, except as otherwise
expressly provided herein, so long as the activities by Landlord set forth in
(i) and (ii) do not unreasonably interfere with Tenant’s operations in the
Premises, Tenant shall not be permitted to withhold or reduce Rent or other
charges due hereunder as a result of same or otherwise make claim against
Landlord for interruption or interference with Tenant’s business and/or
operations.
ARTICLE 13.

INSPECTION OF PREMISES
Tenant shall permit the Landlord, the Building Manager and its authorized
representatives to enter the Premises upon at least twenty-four (24) hours’
advance notice to show the Premises during Normal Business Hours of the Building
(provided, however, that Landlord’s right to show the Premises to prospective
tenants shall be limited to the last twelve (12) months of the Term) and at
other reasonable times to inspect the Premises, to clean the Premises, to serve
or post notices as provided by law or which Landlord reasonably deems necessary
for the protection of Landlord or Landlord’s property, and to make such repairs,
improvements, alterations or additions in the Premises or in the Building of
which they are a part as Landlord may deem necessary or appropriate and at any
time in the event of an emergency. If Tenant shall not be personally present to
open and permit an entry into the Premises at any time when such an entry is
necessary or permitted hereunder, Landlord may enter by means of a master key or
may enter forcibly, only in the case of an emergency, without liability to
Tenant and without affecting this Lease. Landlord shall (except in cases of
emergency) use commercially reasonable efforts to avoid unnecessary interruption
of Tenant’s use of the Premises in any entry authorized hereby. Except in cases
of emergency, Landlord will cooperate with Tenant to schedule such entry in a
manner so as to minimize interference with Tenant’s operations, and, if Tenant
requests and pays for any incremental premium cost actually incurred by Landlord
as a result of such request, Landlord will enter after hours.
ARTICLE 14.

SURRENDER OF PREMISES
Upon the expiration of the Term, or sooner termination of the Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, in good order
and condition, normal wear and tear and damage by fire and other casualty which
are Landlord’s obligation excepted. All Premises Improvements and other
fixtures, such as light fixtures and HVAC equipment, wall coverings, carpeting
and drapes, in or serving the Premises, whether installed by Tenant or Landlord,
shall be Landlord’s property and shall remain, all without compensation,
allowance or credit to Tenant; provided that Tenant shall, at its expense,
remove any Alterations made by tenant after completion of the Tenant
Improvements and that were required to be so removed by Landlord in any notice
given to Tenant at the time of approval of such Alterations in accordance with
Article 5.C. above and/or Exhibit B attached hereto, and repair any damages to
the Premises caused by such removal, all at Tenant’s sole cost and expense.
Unless Landlord has otherwise directed Tenant to do so in writing under Exhibit
B attached hereto at the time of Landlord’s approval, Tenant shall not be
required to remove any of the Tenant Improvements. Upon the expiration or
earlier termination of this Lease, Tenant shall remove from the Premises all of
Tenant’s furniture, trade fixtures, furnishings, equipment and other personal
property and repair any damage caused by such removal, at Tenant’s sole cost and
expense. Any property not removed shall be deemed to have been abandoned by
Tenant and may be retained or disposed of by Landlord at Tenant’s expense free
of any and all claims of Tenant, as Landlord shall desire. All property not
removed from the Premises by Tenant may be handled or stored by Landlord at
Tenant’s expense and Landlord shall not be liable for the value, preservation or
safekeeping thereof. At Landlord’s option all or part of such property may be
conclusively deemed to have been conveyed by Tenant to Landlord as if by bill of
sale without payment by Landlord. Tenant hereby waives, to the maximum extent
allowable, the benefit of all Laws now or hereafter in force in the Commonwealth
of Massachusetts or elsewhere exempting property from liability for rent or for
debt.
ARTICLE 15.

HOLDING OVER
Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall become a tenant at sufferance and any such holding
over shall not constitute an extension of this Lease. Tenant shall pay Landlord,
monthly and in advance, one hundred fifty percent (150%) of the annual Rent that
was payable immediately preceding the Expiration Date (without regard to any
abatement or reduction of Rent or other alternative rent actually in effect at
such time), prorated on a per diem basis, for each day Tenant shall retain
possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, which percentage shall increase to two hundred
percent (200%) after the first (1st) thirty (30) days of such holdover, together
with all damages sustained by Landlord on account thereof and all other payments
required to be made by Tenant hereunder. The foregoing provisions shall not
serve as permission for Tenant to hold-over, nor serve to extend the Term
(although Tenant shall remain bound to comply with all provisions of this Lease
until Tenant vacates the Premises) and Landlord shall have the right at any time
thereafter to enter and possess the Premises and remove all property and persons
therefrom or to require Tenant to surrender possession of the Premises as
provided in this Lease upon the expiration or earlier termination of the Term.
If Tenant fails to surrender the Premises upon the expiration or termination of
this Lease, Tenant agrees to indemnify, defend and hold harmless Landlord from
all costs, loss, expense or liability, including without limitation, claims made
by any succeeding tenant and real estate brokers’ claims and attorneys’ fees,
provided that Tenant shall not be required to indemnify Landlord from losses or
damages suffered as a result of or in connection with the loss of (or delay in
occupancy or rent payment by, or other increased financial exposure or liability
to) a replacement or successor tenant until the sooner of (i) thirty (30) days
beyond the expiration or earlier termination of this Lease, or (ii) ten (10)
business days after Landlord has given Tenant written notice of such replacement
or successor tenant. No acceptance by Landlord of any Rent during or for any
period following the expiration or termination of the Lease shall operate or be
construed as an extension or renewal of the Lease. Should Tenant remain in the
Premises on a month-to-month basis with Landlord’s prior and express written
approval, such month-to-month tenancy may be cancelled by either party with
thirty (30) days’ prior written notice or such lesser time period as may be
permitted by Law.
ARTICLE 16.

SUBLETTING AND ASSIGNMENT
A.    Landlord’s Consent. Except as provided herein, Tenant shall not assign its
interests hereunder, sublease all or any portion of the Premises (for purposes
of this Lease, a license shall be deemed to be a sublease), or list the Premises
or any part thereof as available for assignment or sublease with any broker or
agent or otherwise advertise, post, communicate or solicit prospective assignees
or subtenants through any direct or indirect means, or allow any other person to
use or occupy any portion of the Premises, without the prior written consent of
Landlord, which shall not be unreasonably withheld, delayed or conditioned,
except that Landlord shall not, under any circumstances, be obligated to consent
to any assignment or subletting by Tenant (i) to any other tenant of the
Building, so long as Landlord then has or will (as of the effective date of
Tenant’s proposed assignment or subletting) have additional comparable space
available in the Building to lease to such other tenant, (ii) by operation of
Law (subject to Article 16.B. below) or (iii) to any person who fails to meet
any of the other reasonable criteria of Landlord that Tenant was required to
meet prior to the execution of this Lease. Without limiting the generality of
the foregoing, it shall be reasonable for Landlord to deny consent if:
(1)    The financial strength of the proposed assignee, both in terms of net
worth and in terms of reasonably anticipated cash flow over the Lease Term, is
not reasonably acceptable to Landlord, taking into account the fact that Tenant
would still be liable under the terms of this Lease (unless Tenant is released
by Landlord as provided herein).
(2)    The proposed assignee or subtenant will burden the Premises and/or
Building Common Areas to an extent substantially in excess of that of typical
office tenants of the Building, whether through disproportionate demand for
landlord services or utilities, disproportionate bearing weights on floor areas,
disproportionate parking requirements, deterioration of floors or other elements
of the Building, or otherwise.
(3)    The proposed assignee or subtenant intends to make substantial
alterations to the Premises which would, in Landlord’s reasonable judgment,
result in a material net decrease in the value of the Premises as improved.
(4)    The proposed assignee’s or subtenant’s use of the Premises will not, in
Landlord’s commercially reasonable judgment, be compatible with the uses of the
other tenants in the Building or will be appropriate for a Class A office
building.
(5)    The use to be made of the Premises by the proposed assignee or subtenant
is for other than general or professional business offices and is (A) not
generally consistent with the character and nature of all other tenancies in the
Office Component, or (B) a use which conflicts with any so-called “exclusive”
then in favor of, or for any use which is the same as that stated in any
percentage rent lease to, another tenant of the Building, or (C) a use which
would be prohibited by any other portion of this Lease (including, but not
limited to, any rules and regulations then in effect).
(6)    The proposed assignee or subtenant is either a governmental agency or
instrumentality thereof.
(7)    Either the proposed assignee or subtenant or any person or entity which
controls, is controlled by or is under common control with the proposed assignee
or subtenant (A) occupies space in the Building at the time of the request for
consent, and Landlord then has or will (as of the effective date of Tenant’s
proposed assignment or subletting) have additional comparable space available in
the Building to lease to such proposed assignee or subtenant, or (B) is
negotiating with Landlord or has negotiated with Landlord during the six (6)
month period immediately preceding the date of the proposed transfer, to lease
space in the Building. For purposes hereof, “control” requires both (a) owning
(directly or indirectly) more than fifty percent (50%) of the stock or other
equity interests of another person and (b) possessing, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such person.
(8)    The proposed assignee or subtenant (A) has an anticipated use of the
Premises involving the generation, storage, use, treatment, or disposal of
Hazardous Material in a way or to an extent that is greater than general
business office use; or (B) has been required by any prior landlord, lender, or
governmental authority to take remedial action in connection with Hazardous
Material contaminating a property if the contamination resulted from such
transferee’s actions or use of the property in question.
With respect to any proposed assignment or subleasing requiring Landlord’s
consent, Tenant shall submit to Landlord in writing, at least thirty (30) days
prior to the effective date of the assignment or sublease, (a) a notice of
application to assign or sublease, setting forth the proposed effective date,
which shall be not less than thirty (30) or more than one hundred twenty (120)
days after the delivery of such notice; (b) the name of the proposed assignee or
subtenant; (c) the nature of the proposed assignee’s or subtenant’s business to
be carried on in the Premises; (d) the terms of the proposed sublease or
assignment; and (e) a current financial statement of the proposed assignee or
subtenant. Tenant shall not submit any such application to Landlord until Tenant
has received a bona fide offer from the proposed assignee or subtenant, and
Tenant shall furnish Landlord, in addition to the foregoing, with all other
information reasonably required by Landlord with respect to such assignment or
sublease, assignee or subtenant. Unless the stock in Tenant is publicly traded
on a regulated securities exchange, any transfer (or sequence of transfers
resulting, in the aggregate, in the transfer) of fifty percent (50%) or more of
the beneficial ownership of Tenant shall constitute an assignment for purposes
of this Article 16.
B.    Transfers Not Requiring Consent. Notwithstanding the foregoing, Landlord’s
consent shall not be required with respect to any assignment or sublease to
(1) an entity which controls Tenant or which controls the entity which controls
Tenant (in either case, a “Parent”), or (2) an entity which is controlled by
Tenant or a Parent, or (3) an entity which is controlled by an entity which is
controlled by Tenant or a Parent, or (4) any entity resulting from a merger or
consolidation involving Tenant, or (5) any entity which acquires all or
substantially all of Tenant’s assets, including, without limitation, Tenant’s
leasehold interest in and to this Lease (each, a “Permitted Transfer”). For
purposes hereof, “control” requires both (a) owning (directly or indirectly)
more than fifty percent (50%) of the stock or other equity interests of another
person and (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person. With respect to any
Permitted Transfer, the following provisions shall apply:


(a)    Tenant shall give Landlord written notice of the assignment or subletting
no less than thirty (30) days prior to the effective date thereof (unless
restricted from doing so by legal or contractual requirement, in which case such
notice shall be given promptly after such transfer),, which notice shall set
forth the identity of the proposed assignee or subtenant, the reason(s) why
Landlord’s consent is not required, and the nature of the proposed assignee’s or
subtenant’s business to be carried on in the Premises.
(b)    Except as aforesaid, Tenant shall furnish Landlord (i) no less than
thirty (30) days prior to the effective date of the assignment or subletting,
with a current financial statement of the proposed assignee or subtenant
reasonably acceptable to Landlord, and (ii) within three (3) days following
Landlord’s demand, with all other information reasonably requested by Landlord
with respect to such assignee or subtenant.
Any assignment or subletting to which Landlord’s consent is not required and
with respect to which the provisions of this Article 16.B. are not complied with
shall, at Landlord’s option, be void.
C.    Procedure. Except for Permitted Transfers, Landlord shall notify Tenant
within thirty (30) days from the submission of the aforesaid information as to
Landlord’s choice, at Landlord’s sole discretion, of the following options:
(1)    That Landlord consents to a subleasing of the Premises or assignment of
the Lease to such replacement tenant provided that Tenant shall remain fully
liable for all of its obligations and liabilities under this Lease; or
(2)    That upon such replacement tenant’s entering into a mutually satisfactory
new lease for the Premises with Landlord, then Tenant shall be released from all
further obligations and liabilities under this Lease (excepting only any unpaid
rentals or any unperformed covenants then past due under this Lease or any
guarantee by Tenant of replacement tenant’s obligations); or
(3)    That Landlord reasonably declines to consent to such sublease or
assignment due to insufficient or unsatisfactory documentation furnished to
Landlord to establish Tenant’s reputation, financial strength and proposed use
of and operations upon Premises; or
(4)    That Landlord elects to cancel the Lease and recapture the Premises (in
the case of an assignment) or (as to any proposed sublease that either covers
all or substantially all of the Premises or covers any portion of the Premises
for substantially all of the remaining Term) that Landlord elects to cancel the
Lease as to the portion thereof that Tenant had wished to sublease, provided,
however, that in either such case, Tenant shall have the right to withdraw its
request for Landlord consent to the proposed assignment or sublease in question
upon written notice to Landlord delivered within five (5) business days
following Tenant’s receipt of Landlord’s recapture notice, in which case
Landlord’s recapture notice shall be void. In either such event, and provided
that Tenant has not withdrawn its request for consent as provided above, Tenant
shall surrender possession of the Premises, or the portion thereof which is the
subject of Tenant’s request on the date set forth in a notice from Landlord in
accordance with the provisions of this Lease relating to the surrender of the
Premises. If this Lease shall be canceled as to a portion of the Premises only,
the Rent payable by Tenant hereunder shall be abated proportionately according
to the ratio that the area of the portion of the Premises surrendered (as
computed by Landlord) bears to the area of the Premises immediately prior to
such surrender. If Landlord shall cancel this Lease, Landlord may re-let the
Premises, or the applicable portion of the Premises, to any other party
(including, without limitation, the proposed assignee or subtenant of Tenant),
without any liability to Tenant.
D.    Net Revenues.
(1)    Sublease Revenues. Except in the case of a Permitted Transfer, in the
event that Tenant subleases all or any portion of the Premises and the total of
all amounts payable to Tenant for any month under any such sublease exceeds the
total of all amounts payable to Landlord hereunder for such month for the same
space, Tenant shall pay to Landlord one-half (½) of the “Net Revenue,” which
shall mean such excess actually received by Tenant, but only after Tenant has
fully recovered from such excess payments all of Tenant’s costs and expenses
incurred in connection with such sublease, including without limitation
brokerage commissions and legal fees and costs, advertising or marketing costs
and the costs of any improvements or alterations (or allowances for improvements
or alterations), and any such Net Revenue actually received by Tenant for any
month shall be paid to Landlord within five (5) business days thereafter.
(2)    Assignment Revenues. Except in the case of a Permitted Transfer, in the
event that Tenant assigns this Lease with respect to all or any portion of the
Premises (the “assigned premises”), Tenant shall pay to Landlord the Net Revenue
actually received by Tenant in connection with such assignment.
E.    Continuing Liability; Voidable Transfers. No assignment of this Lease
(other than an assignment to Landlord resulting from Landlord’s right of
recapture), and no subletting of all or any portion of the Premises, shall
release Tenant or any guarantor with respect to any post-transfer obligations,
unless Landlord agrees otherwise in writing in its absolute discretion and any
such assignment or sublease shall, at Landlord’s option, be void in the event
that Tenant and each such guarantor, if any, does not expressly acknowledge and
affirm its continuing liability in form and substance reasonably satisfactory to
Landlord. The continuing liability of the assigning Tenant shall be primary, and
Landlord shall be entitled to exercise its rights and remedies against any such
assignor with respect to any Tenant Default without exhausting its rights and
remedies against any successor of such assignor. In the event that it is ever
held, notwithstanding the contrary intention of the parties hereto, that any
such assignor’s continuing liability is that of a guarantor (rather than
primary), Tenant hereby waives any and all suretyship rights and defenses to
which it would otherwise be entitled in connection with such continuing
liability. Notwithstanding the foregoing, in the event that, following any
assignment (other than an assignment described in Article 16.B. above), Landlord
and such assignee modify this Lease in such a way as to increase Tenant’s total
obligations hereunder, neither the assigning Tenant nor any guarantor whose
guaranty pre-dated such assignment shall be liable for the incremental portion
of Tenant’s obligations corresponding to such increase. The acceptance of any
assignment by an assignee shall automatically constitute the assumption by such
assignee of all obligations of Tenant with respect to the assigned premises that
accrue following the assignment; provided, however, that any assignment of this
Lease shall, at Landlord’s option, be void in the event that the assignee does
not expressly acknowledge and affirm the effectiveness of the foregoing
assumption in form and substance reasonably satisfactory to Landlord. Any
assignment or subletting by Tenant to which Landlord’s consent is required but
not obtained shall, at Landlord’s option, be void.
F.    Other Provisions Applicable to Transfers. No assignment or subletting
shall be deemed to modify any provision of this Lease, with respect to permitted
or restricted uses of the Premises or otherwise, unless Landlord then agrees
otherwise in writing in its absolute discretion. Tenant shall promptly furnish
Landlord with a copy of each executed assignment or sublease, and with copies of
any supplements or modifications thereto which may be executed from time to
time.
G.     [INTENTIONALLY OMITTED]
H.    Transfers by Subtenants. The provisions of this Article 16 shall also
apply to assignments and subleases by subtenants, sub-subtenants and so on.
I.    Assignment of Options. Without limiting the generality of any provision of
this Lease which states that any option or other right of Tenant is personal to
the original Tenant hereunder or may only be assigned under certain conditions,
no option or similar right of Tenant hereunder, including without limitation any
option to extend or renew, option to expand, first offer or first refusal right,
or first right to lease, may be assigned (except in event of a transfer
contemplated by Article 16.B. herein), and any attempt to assign such right
shall be null and void.
J.    Encumbrance. Tenant shall not assign its interests hereunder as security
for any obligation without Landlord’s prior written consent, which may be
withheld in Landlord’s absolute discretion, and any such assignment without such
consent shall, at Landlord’s option, be void.
K.    Transfer Fee. Whether or not Landlord consents to any such transfer, and
except with respect to any assignment or sublease described in Article 16.B
above, Tenant shall pay to Landlord Landlord’s reasonable attorneys’ fees
incurred in connection with the proposed assignment or sublease.
L.    Form of Sublease Consent. Any consent to a sublease by Landlord in
accordance with the provisions of this Article 16 shall be provided in the form
attached hereto as Exhibit C.
ARTICLE 17.

SUBORDINATION, NON-DISTURBANCE, ATTORNMENT AND
MORTGAGEE PROTECTION; LEASE SUBJECT TO PROJECT DOCUMENTS


A.    Subordination, Non-Disturbance, Attornment and Mortgagee Protection. This
Lease is subject and subordinate to (i) the priority of the lien of any Mortgage
now or hereafter placed upon the Building and (ii) all other encumbrances and
matters now or hereafter of public record applicable to the Building, including
without limitation, any reciprocal easement or operating agreements, ground or
underlying leases, covenants, conditions and restrictions, and Tenant shall not
act or permit the Premises to be operated in violation thereof (so long as the
same do not impair or restrict the use of the Premises for the Permitted Uses
contemplated by this Lease).. Landlord shall have the right to cause this Lease
to be and become and remain subject and subordinate to any and all ground or
underlying leases or Mortgages which may hereafter be executed covering the
Premises, the Building or the property or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided, however, that as a condition to any
such subordination with respect to the Mortgage encumbering the Building as of
the date of this Lease, Landlord shall obtain from any Lender or other party in
question a written undertaking in favor of Tenant to the effect that such Lender
or other party will not disturb Tenant’s right of possession or other rights
under this Lease if no event of default then exists and otherwise substantially
the form attached hereto as Exhibit G, which SNDA Tenant agrees, within ten (10)
business days after Tenant’s receipt of Landlord’s written request therefor, to
execute, acknowledge and deliver upon request. With respect to any future
Mortgage, Landlord agrees to use commercially reasonable efforts to obtain an
SNDA in favor of Tenant, provided, however, that same shall not be a condition
to the effectiveness of the subordination of this Lease to such future Mortgage.
To the extent not expressly prohibited by Law, Tenant waives the provisions of
any Law now or hereafter adopted which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease or
Tenant’s obligations hereunder if such foreclosure or power of sale proceedings
are initiated, prosecuted or completed.
B.    Lease Subject to Project Documents.
(1)    This Lease, and Tenant’s rights hereunder, are subject and subordinate to
any all documents governing the maintenance, operation and use of the Project or
the Building, including, without limitation, (i) the Declaration (as defined in
Article 29.C.), and any rules or regulations promulgated by or on behalf of the
“Developer” or “FPOC” under the Declaration, whether recorded or unrecorded,
(ii) Chapter 91 License No. 11904 issued by the Massachusetts Department of
Environmental Protection (“DEP”) for the Building, recorded with the Suffolk
Registry of Deed in Book 42568, Page 73, and Chapter 91 License No. 11907 issued
by DEP for all of the public realm areas of the Project, recorded with the
Suffolk Registry of Deed in Book 42568, Page 89; (iii) Development Plan for the
Fan Pier Development, Planned Development Area #54 approved by the Boston
Redevelopment Authority (“BRA”) on November 14, 2001, and adopted by the Boston
Zoning Commission on February 27, 2002, effective February 28, 2001, as amended
by First Amendment to the Development Plan for the Fan Pier Development, Planned
Development Area #54 approved by the Boston Redevelopment Authority on December
20, 2007, and adopted by the Boston Zoning Commission on January 30, 2008,
effective January 30, 2008, and all agreements with the BRA or the City of
Boston relating to the Building or the Project (collectively, and as may be
amended or supplemented from time to time, the “Project Documents,” and each
individually a “Project Document”).
(2)     [Intentionally Omitted]
(3)    [Intentionally Omitted]
(4)    The parties acknowledge and agree that all maintenance, repair,
replacement, operation and administration of the “Common Areas and Facilities”
(as defined in the Project Documents) are under the control of the Developer or
FPOC. Further the Developer’s or FPOC’s election to provide mechanical
surveillance or to post security personnel in the Common Areas and Facilities is
subject to the Developer’s or FPOC’s sole discretion. Therefore, and
notwithstanding anything to the contrary contained in this Lease, Landlord’s
sole responsibility with respect to the maintenance, repair, replacement,
operation, administration or the provision of surveillance or security in the
Common Areas and Facilities, shall be to use commercially reasonable efforts to
enforce the obligations of the Developer or FPOC under the Declaration. Tenant
hereby releases Landlord from any claim concerning the failure by Developer or
FPOC to maintain any portion of the Common Areas and Facilities, other than a
failure of Landlord to use commercially reasonable efforts to enforce the
Developer or FPOC’s obligations under the Project Documents.
ARTICLE 18.

ESTOPPEL CERTIFICATE
Either party shall from time to time, upon written request by the other,
execute, acknowledge and deliver to the requesting party (or the lender of the
requesting party, as the case may be), within ten (10) business days after
receipt of such request, a statement in writing certifying, without limitation:
(i) that this Lease is unmodified and in full force and effect (or if there have
been modifications, identifying such modifications and certifying that the
Lease, as modified, is in full force and effect); (ii) the dates to which Rent
and any other charges have been paid; (iii) that to the best knowledge of
Tenant, the requesting party is not in default under any provision of this Lease
(or if the requesting party is in default, specifying each such default) and
that no events or conditions exist which, with the passage of time or notice or
both, would constitute a default on the part of the requesting party hereunder;
(iv) the address to which notices to the non-requesting party shall be sent; (v)
the amount of Tenant’s security deposit; and (vi) such other factual matters as
the requesting party may reasonably request; it being understood that any such
statement so delivered may be relied upon in connection with any lease, mortgage
or transfer. No such certificate shall have the effect of amending this Lease,
and in the event of any conflict between the terms of this Lease and any such
certificate, this Lease shall control.
ARTICLE 19.

DEFAULTS
A.    Tenant Defaults: The occurrence of any of the following shall constitute a
“default” or “event of default” by Tenant hereunder:
(a)    Tenant fails to pay when due any installment or other payment of Rent or
any other amount owing to Landlord, and such failure continues for five (5)
business days after notice thereof given by or on behalf of Landlord provided,
however, that notice relating to Tenant’s failure to pay Monthly Base Rent shall
only be required two (2) times per any twelve (12) month period and thereafter
(during the remainder of such 12-month period) no notice shall be required in
connection therewith prior to the same constituting a default; or
(b)    Tenant fails to keep in effect any insurance required to be maintained
hereunder, and such failure continues for thirty (30) days after notice thereof
given by or on behalf of Landlord; or
(c)    Tenant or any guarantor hereunder becomes insolvent, makes an assignment
for the benefit of creditors, files a voluntary petition in bankruptcy or an
involuntary petition in bankruptcy is filed against Tenant which petition is not
dismissed within sixty (60) days of its filing; or
(d)    Tenant fails to cause to be released any mechanic’s liens filed against
the Premises, the Building or the Project or any portion thereof within twenty
(20) days after the date the same shall have been filed or recorded; or
(e)    Tenant fails to observe or perform according to the provisions of Article
17 or 18 within the time periods specified in such Articles; or
(f)    A receiver is appointed for Tenant’s business or assets and the
appointment of such receiver is not vacated within sixty (60) days after such
appointment; or
(g)    Tenant fails to perform or observe any of the other covenants, conditions
or agreements contained herein on Tenant’s part to be kept or performed or
breaches a representation made hereunder, and such failure shall continue for
thirty (30) days after notice thereof from Landlord, or if such default is
curable but cure cannot reasonably be effected within such thirty (30) day
period, such default shall not be a default hereunder so long as Tenant promptly
commences cure within ten (10) days after receipt of such notice and thereafter
diligently prosecutes such cure to completion; or
(h)    Except for assignments or subleases under Article 16, if the interest of
Tenant or any guarantor hereunder shall be offered for sale or sold under
execution or other legal process if Tenant makes any transfer, assignment,
conveyance, sale, pledge, disposition of all or a substantial portion of
Tenant’s property.
All notices required to be given under this Article 19.A. shall be in lieu of,
and not in addition to any notice requirements imposed by Law now or hereafter
in effect.
If Tenant or any guarantor hereunder files a voluntary petition pursuant to the
United States Bankruptcy Reform Act of 1978, as the same may be from time to
time be amended (the “Bankruptcy Code”), or take the benefit of any insolvency
act or be dissolved, or if an involuntary petition or proceeding for dissolution
or liquidation is filed against Tenant pursuant to the Bankruptcy Code and said
petition is not dismissed within sixty (60) days after such filing, or if a
proceeding for the appointment of a trustee or a receiver is commenced for
Tenant’s business or all or a portion of its assets and the appointment of such
receiver is not vacated within sixty (60) days after such appointment, or if it
shall make an assignment for the benefit of its creditors, then Landlord shall
have all of the rights provided for in the event of nonpayment of the Rent.
Tenant hereby stipulates to the lifting of the automatic stay in effect and
relief from such stay in the event Tenant files a petition under the Bankruptcy
Code, for the purpose of Landlord pursuing its rights and remedies against
Tenant and/or a guarantor under this Lease.
If any alleged default on the part of the Landlord hereunder occurs, Tenant
shall give written notice to Landlord in the manner herein set forth and shall
afford Landlord a reasonable opportunity to cure any such default. In addition,
Tenant shall send notice of such default by certified or registered mail,
postage prepaid, to the holder of any Mortgage whose address Tenant has been
provided in writing, and shall afford such Mortgage holder a reasonable
opportunity to cure any alleged default on Landlord’s behalf.
Any notice from Landlord to Tenant that claims or alleges a breach or default
under this Lease shall state in prominent bold-face type “THIS IS A NOTICE OF
DEFAULT UNDER A LEASE OF REAL PROPERTY, AND IMMEDIATE ACTION IS REQUIRED.”
ARTICLE 20.

REMEDIES
A.    Landlord Remedies. The remedies provided Landlord under this Lease are
cumulative. Upon the occurrence of any default by Tenant, and in addition to any
and all other rights provided a landlord under law or equity for breach of a
lease or tenancy by a tenant, Landlord shall have the right to pursue one or
more of the following remedies:
(a)    Landlord may serve notice on Tenant that the Term and the estate hereby
vested in Tenant and any and all other rights of Tenant hereunder shall cease on
the date specified in such notice and on the specified date this Lease shall
cease and expire as fully and with the effect as if the Term had expired for
passage of time.
(b)    Without terminating this Lease in case of a default or if this Lease
shall be terminated for default as provided herein, Landlord may re-enter the
Premises, remove Tenant, or cause Tenant to be removed from the Premises in such
manner as Landlord may deem advisable, with legal process. In the event of
re-entry without terminating this Lease, Tenant shall continue to be liable for
all Rents and other charges accruing or coming due under this Lease which Rent
shall automatically accelerate and become immediately due and payable.
(c)    If Landlord, without terminating this Lease, shall re-enter the Premises
or if this Lease shall be terminated as provided in Article 20.A.(a) above,
then, in either such event:
(i)    All Rent due from Tenant to Landlord shall thereupon become due and shall
be paid up to the time of re-entry, dispossession or expiration, together with
reasonable costs and expenses (including, without limitation, attorneys’ fees)
of Landlord and without benefit of valuation and appraisement laws which Tenant
hereby waives;
(ii)    Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to re-let the Premises after Tenant vacates the Premises
after this Lease is terminated on account of a default by Tenant as further
provided in Article 20.C. below.
(iii)    If Landlord shall have terminated this Lease, Tenant shall also be
liable to Landlord for all damages provided for at law and under this Lease
resulting from Tenant’s breach, including, without limitation, a lump sum equal
to the then net present value of the excess (if any) of the aggregate Rents
reserved under the terms of this Lease for the balance of the Term together with
all other sums payable hereunder as Rent for the balance of the Term, over the
fair rental value of the Premises for that period determined as of the date of
such termination. For purposes of this Article 20.A.(c)(iii), Tenant shall be
deemed to include any guarantor or surety of the Lease.
(d)    Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations.
(e)    Whether or not Landlord terminates this Lease, Landlord shall have the
right, as Landlord chooses in its absolute discretion, (i) to terminate any or
all subleases, licenses, concessions and other agreements entered into by Tenant
in connection with its occupancy of the Premises and/or (ii) to maintain any or
all such agreements in effect and succeed to Tenant’s interests in connection
therewith (in which event Tenant shall cease to have any interest in any such
agreement).
(f)    Attorneys’ Fees.
(i)    In any action to enforce the terms of this Lease, including any suit by
Landlord for the recovery of Rent or possession of the Premises, the losing
party shall reimburse the successful party for its reasonable attorneys’ fees
incurred in such suit and such attorneys’ fees shall be deemed to have accrued
prior to the commencement of such action and shall be paid whether or not such
action is prosecuted to judgment.
(ii)    Should Landlord, without fault on Landlord’s part, be made a party to
any litigation instituted by Tenant or by any third party against Tenant, or by
or against any person holding under or using the Premises by license of Tenant,
or for the foreclosure of any lien for labor or material furnished to or for
Tenant or any such other person or otherwise arising out of or resulting from
any act or transaction of Tenant or of any such other person, Tenant covenants
to save and hold Landlord harmless from and against any judgment rendered
against Landlord or the Premises or any part thereof and from and against all
actual and reasonable costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord in connection with such litigation.
(iii)    When legal services are rendered by an attorney at law who is an
employee of a party, attorneys’ fees incurred by that party shall be deemed to
include an amount based upon the number of hours spent by such employee on such
matters multiplied by an appropriate billing rate determined by taking into
consideration the same factors, including but not limited by, the importance of
the matter, time applied, difficulty and results, as are considered when an
attorney not in the employ of a party is engaged to render such service.
(g)    In addition to the above, Landlord shall have any and all other rights
provided a landlord at law or in equity, including, but not limited to, those
remedies provided for by Laws now or hereafter in effect, for breach of a lease
or tenancy by a tenant.
(h)    TO THE EXTENT PERMITTED BY LAW, EACH OF LANDLORD AND TENANT HEREBY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY CLAIM, ACTION PROCEEDING OR COUNTERCLAIM BY
EITHER LANDLORD OR TENANT AGAINST THE OTHER OR ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
AND/OR TENANT’S USE OR OCCUPANCY OR THE PREMISES.
B.    Tenant Remedies. Upon the occurrence of any default by Landlord, Tenant
shall, except as otherwise expressly provided herein, have all rights and
remedies provided hereunder and by law from time to time; provided, however,
that Tenant shall in no event have the right to terminate this Lease except as
expressly provided herein or as provided by law.
C.    Mitigation of Damages. Landlord and Tenant will each exercise commercially
reasonable efforts to mitigate the damages caused by the other party’s breach of
this Lease. Efforts to mitigate damages will not be construed as a waiver of the
non-breaching party’s right to recover damages. For the purposes of this Article
20.C., marketing of the Premises in a manner similar to the way Landlord markets
its other premises shall be deemed to satisfy Landlord’s obligation to use such
“commercially reasonable efforts.”  In no event shall Landlord be required (i)
to solicit or entertain negotiations with any other prospective tenants for the
Premises until Landlord obtains full and complete possession of the Premises
including, without limitation, the undisputed right to re-let the Premises free
of any claim of Tenant, (ii) to lease the Premises to a tenant whose proposed
use, in Landlord’s bona fide judgment, would violate any restrictions by which
Landlord is bound, (iii) to re-let the Premises before leasing other comparable
vacant space in the Building (unless the prospective tenant is directly obtained
and presented to Landlord as a result of Tenant’s marketing efforts and
otherwise satisfies all other requirements of prospective tenants contained in
this Lease), (iv) to lease the Premises for a rental less than the current fair
market rental then prevailing for similar office space in the Building, or (v)
to enter into a lease with any proposed tenant that does not have, in Landlord’s
reasonable opinion, sufficient financial resources to satisfy a typical office
tenant’s obligations under an office lease.  In no event, however, shall
Tenant’s liability hereunder be diminished or reduced if or to the extent such
reasonable efforts of Landlord to re-let are not successful.
ARTICLE 21.

QUIET ENJOYMENT
Landlord covenants and agrees with Tenant that so long as there exists no
uncured default (i.e. beyond notice and cure periods) by Tenant, Tenant may
peaceably and quietly enjoy the Premises subject, nevertheless, to the terms and
conditions of this Lease, and Tenant’s possession will not be disturbed by
anyone claiming by, through, or under Landlord.
ARTICLE 22.

ACCORD AND SATISFACTION
No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of Rent
then due and payable, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity. No payment by
Landlord or receipt by Tenant of an amount less than the full amount then due
and payable shall be deemed to be other than on account of the amount then due
and payable, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Tenant may accept such check or payment without prejudice to Tenant’s right to
recover the balance of such amount.
ARTICLE 23.

SECURITY DEPOSIT
To secure the full and faithful performance by Tenant of all of the covenants,
conditions and agreements set forth in this Lease to be performed by it,
including, without limitation, the foregoing such covenants, conditions and
agreements in this Lease which become applicable upon its termination by
re-entry or otherwise, Tenant has deposited with Landlord the sum shown in
Article 1 as a “Security Deposit.” The Security Deposit shall be subject to the
following terms and conditions:
(a)    The Security Deposit or any portion thereof may be applied to the curing
of any default that may exist and continue beyond the expiration of applicable
notice and cure periods, including but not limited to a breach for failure to
pay Rent, without prejudice to any other remedy or remedies which Landlord may
have on account thereof, and upon such application Tenant shall pay Landlord on
demand the amount so applied which shall be added to the Security Deposit so the
same will be restored to its original amount.
(b)    Should the Premises be conveyed by Landlord, the Security Deposit or any
balance thereof shall be turned over to the Landlord’s grantee, and when the
Security Deposit is actually turned over to such grantee, Tenant hereby releases
Landlord from any and all liability with respect to the Security Deposit and its
application or return, and Tenant agrees to look solely to such grantee for such
application or return.
(c)    Unless the Security Deposit is in the form of a Letter of Credit,
Landlord may commingle the Security Deposit with other funds, shall not be
required to keep the Security Deposit in trust, and shall not be obligated to
pay Tenant any interest.
(d)    The Security Deposit shall not be considered an advance payment of Rent
or a measure of damages for any default by Tenant, nor shall it be a bar or
defense to any actions by Landlord against Tenant.
(e)    If Tenant shall faithfully perform all of the covenants and agreements
contained in this Lease on the part of the Tenant to be performed, and provided
there exists no default by Tenant hereunder, the Security Deposit or any then
remaining balance thereof, shall be returned to Tenant, without interest, within
thirty (30) days after the expiration of the Term, provided that subsequent to
the expiration of this Lease, Landlord may retain from the Security Deposit (i)
an amount reasonably estimated by Landlord to cover potential Operating Expense
reconciliation payments due with respect to the calendar year in which this
Lease terminates or expires (such amount so retained shall not, in any event,
exceed five percent (5%) of estimated Operating Expense payments due from Tenant
for such calendar year through the date of expiration or earlier termination of
this Lease and any amounts so retained and not applied to such reconciliation
shall be returned to Tenant no later than ninety (90) days after the end of the
calendar year in which such termination or expiration occurs (or if sooner, the
date on which Landlord delivers such reconciliation), and (ii) any and all
amounts permitted by law or this Article 23 (collectively hereinafter referred
to as the “Contingent Amount”). In the event Tenant has posted a Letter of
Credit (as hereinafter defined) instead of cash, Tenant, at its option, may
substitute cash at the expiration of the Term in an amount sufficient to satisfy
the Contingent Amount, which amount shall be determined by Landlord, in its
reasonable discretion as provided above.
Tenant hereby waives any and all provisions of Laws that limit the types of
defaults for which a landlord may claim sums from a security deposit, it being
agreed that Landlord, in addition, may claim those sums specified in this
Article 23 above and/or those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by a default
by Tenant under this Lease. Tenant further covenants that it will not assign or
encumber the money deposited herein as a Security Deposit and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.
(f)    The Security Deposit shall be in the form of a letter of credit, which
Tenant shall deliver to Landlord (as beneficiary), and a copy to Landlord’s
attorney, a standby letter of credit (“Letter of Credit”), in form and content
reasonably satisfactory to Landlord, simultaneously with Tenant’s execution and
delivery of this Lease to Landlord. The Letter of Credit shall be, among other
things:
(1)
subject to International Standby Practices 1998, International Chamber of
Commerce Publication No. 590;

(2)
irrevocable and unconditional, subject to (1) above;

(3)
in the amount of the required Security Deposit;

(4)
conditioned for payment solely upon presentation of the Letter of Credit and a
sight draft certifying to the issuer of the Letter of Credit the existence of
such grounds or circumstances upon which Landlord is permitted to make such
draw, and

(5)
transferable one or more times by Landlord without the consent of Tenant.

Tenant acknowledges and agrees that it shall pay upon Landlord’s demand, as
Additional Rent, any and all costs or fees charged in connection with the Letter
of Credit that arise due to: (i) Landlord’s sale or transfer of all or a portion
of the Property on one (1) occasion only, or (ii) the addition, deletion, or
modification of any beneficiaries under the Letter of Credit. The Letter of
Credit shall be issued by a member of the New York Clearing House Association or
a commercial bank or trust company satisfactory to Landlord, having banking
offices at which the Letter of Credit may be drawn upon in Boston, Massachusetts
or Hartford, Connecticut and a net worth reasonably acceptable to Landlord.
Landlord hereby approves TD Bank as an issuing bank. The Letter of Credit shall
expire not earlier than twelve (12) months after the date of delivery thereof to
Landlord and shall provide that same shall be automatically renewed for
successive twelve (12) month periods through a date which is not earlier than
sixty (60) days after the expiration date, or any renewal or extension thereof,
unless written notice of non-renewal has been given by the issuing bank to
Landlord by registered or certified mail, return receipt requested (or by
reputable overnight delivery), not less than sixty (60) days prior to the
expiration of the current period. If the issuing bank does not renew the Letter
of Credit, and if Tenant does not deliver a substitute Letter of Credit or cash
in lieu thereof at least thirty (30) days prior to the expiration of the current
period, then Landlord shall have the right to draw on the existing Letter of
Credit and maintain such funds as a cash security deposit. With respect to draws
on the Letter of Credit:
(x)
Landlord may use, apply, or retain the proceeds of the Letter of Credit to the
same extent that Landlord may use, apply, or retain the cash Security Deposit,
as set forth above in this Article 23 or elsewhere in this Lease;

(y)
Landlord may draw on the Letter of Credit, in whole or in part, from time to
time, at Landlord’s election, to the same extent that Landlord may draw on the
cash Security Deposit, as set forth above in this Article 23 or elsewhere in
this Lease; and

(z)
If Landlord partially draws down the Letter of Credit, Tenant shall within ten
(10) days after Landlord gives Tenant notice thereof, restore all amounts drawn
by Landlord, or substitute cash security instead.

Notwithstanding any of the foregoing to the contrary, provided that, at each
such time, there then exists no default of Tenant and this Lease is then in full
force and effect, then Tenant shall be entitled to reduce the face amount of a
cash Security Deposit (or the Letter of Credit, as the case may be) to: (i)
$525,967.76 on the fourth (4th) anniversary of the Rent Commencement Date, and
(ii) $394,475.82 on the fifth (5th) anniversary of the Rent Commencement Date,
and Landlord shall accept a substitute Letter of Credit for such reduced amounts
or an endorsement to the existing Letter of Credit. Tenant hereby agrees to
cooperate, at its expense with Landlord to promptly execute and deliver to
Landlord any and all modifications, amendments and replacements of the Letter of
Credit, as Landlord may reasonably request to carry out the terms and conditions
of this Article 23.


In the event the issuer of any Letter of Credit held by Landlord hereunder is
insolvent or is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation, or any successor or similar entity, or if a
trustee, receiver or liquidator is appointed for the issuer, or if Landlord is
unable to effectuate a transfer of the Letter of Credit with the issuer of such
letter of credit, then, effective as of the date of such occurrence, said Letter
of Credit shall be deemed to not meet the requirements of this Article 23 and
Tenant shall, within five (5) business days after receipt of written notice from
Landlord, deliver to Landlord a replacement Letter of Credit which otherwise
meets the requirements of this Article 23 (and Tenant’s failure to do so shall,
notwithstanding anything in this Lease to the contrary, constitute an event of
default for which there shall be no notice or grace or cure periods being
applicable thereto other than the aforesaid five-day period); or, alternatively,
Tenant shall, within such five (5)-day period deliver cash to Landlord in the
amount required by this Article 23.


ARTICLE 24.

BROKERAGE COMMISSION
Landlord and Tenant represent and warrant to each other that neither has dealt
with any broker, finder or agent except for the Broker(s) identified in Article
1. Tenant represents and warrants to Landlord that (except with respect to the
Broker(s) identified in Article 1 and with whom Landlord has entered into a
separate brokerage agreement) no broker, agent, commission salesperson, or other
person has represented Tenant in the negotiations for and procurement of this
Lease and of the Premises and that no commissions, fees, or compensation of any
kind are due and payable in connection herewith to any broker, agent commission
salesperson, or other person. Tenant agrees to indemnify and hold harmless
Landlord from and against any and all loss, liabilities, claims, suits, or
judgments (including, without limitation, reasonable attorneys’ fees and court
costs incurred in connection with any such claims, suits, or judgments, or in
connection with the enforcement of this indemnity) for any fees, commissions, or
compensation of any kind which arise out of or are in any way connected with any
claimed agency relationship not referenced in Article 1. Landlord agrees to
indemnify and hold harmless Tenant from and against any and all loss,
liabilities, claims, suits, or judgments (including, without limitation,
reasonable attorneys’ fees and court costs incurred in connection with any such
claims, suits, or judgments, or in connection with the enforcement of this
indemnity) for any fees, commissions, or compensation of any kind which arise
out of or are in any way connected with any claimed agency relationship with
Landlord.
ARTICLE 25.

FORCE MAJEURE
Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder, except for any delay in the payment of money or any delay
in the cure of any default which may be cured by the payment of money, when
prevented from so doing by a cause or causes beyond its control, including all
labor disputes, civil commotion, war, war-like operations, invasion, rebellion,
hostilities, military or usurped power, sabotage, governmental regulations or
controls, fire or other casualty, inability to obtain any material, services or
financing, or through acts of God (collectively, “Force Majeure”). Tenant shall
similarly be excused for delay in the performance of any obligation hereunder;
provided:
(a)    nothing contained in this Article 25 or elsewhere in this Lease shall be
deemed to excuse or permit any delay in the payment of Rent, or any delay in the
cure of any default which may be cured by the payment of money; and
(b)    no reliance by Tenant upon this Article 25 shall limit or restrict in any
way Landlord’s right of self-help as provided in this Lease.
ARTICLE 26.

PARKING
(a)    Tenant shall be entitled to obtain, and pay for, contracts with the
Parking Garage operator for the number of parking access devices set forth in
Article 1 permitted use of such number of unreserved parking spaces in the
Parking Garage, in areas, if any, as may be designated by Landlord or the
Parking Garage operator for occupants of the Building, notwithstanding the
number of Tenant’s employees, customers or invitees. The parking contracts shall
be for unassigned spaces and the monthly rate to be paid by Tenant and its
employees shall be the prevailing monthly parking rate charged by the Parking
Garage operator, which parking rate may change at any time and from time to
time, as determined by such Parking Garage operator. In the event Tenant fails
to make any payment of the monthly parking charge within thirty (30) days after
receipt of notice from Landlord that the same was not paid when due, then
Landlord may revoke those parking contracts as to which payment was not made,
and Landlord shall be under no obligation to obtain replacement parking
contracts. Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the use of the Parking Garage
by Tenant. Failure to pay any monthly parking charge shall in no event be
grounds for any claim of a default by Tenant under this Lease.
(b)    If requested by Landlord, Tenant shall notify Landlord of the license
plate number, year, make and model of the automobiles entitled to use the
Parking Garage under such contracts and if requested by Landlord, such
automobiles shall be identified by electronic or other identification devices
provided by Landlord or the Parking Garage operator, and only such designated
automobiles shall be permitted to use access control devices provided to monthly
contract holders in the Parking Garage. The Parking Garage will be operated in
whole or in part as a public parking garage, and at Landlord’s sole election,
Landlord may make validation stickers available to Tenant for the use of public
parking spaces, provided, however, if Landlord makes validation stickers
available to any other office tenant in the Building, Landlord shall make such
validation stickers available to Tenant. If Landlord has instituted a vehicle
identification system or other parking procedure and Tenant’s employees,
customers or invitees do not comply with any such procedure, then in any of such
events, Landlord shall be entitled to, without any liability to Tenant, its
employees, customers or invitees, remove any vehicles not complying with
Landlord’s procedures. Tenant acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, close-off or restrict access to the Parking Garage for
purposes of permitting or facilitating construction, alteration or improvement.
Landlord may delegate its responsibilities hereunder to a parking operator or a
lessee of the Parking Garage in which case such parking operator or lessee shall
have all the rights of control attributed hereby to the Landlord.
(c)    Tenant may not assign, transfer, sublease or otherwise alienate its right
to use of the Parking Garage, except in connection with a sublease of the
Premises or an assignment of this Lease, without Landlord’s prior written
consent. Tenant’s continued right to use the Parking Garage is conditioned upon
Tenant abiding by the terms of any parking contracts, and all rules and
regulations which are prescribed from time to time for the orderly operation and
use of the Parking Garage, Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with such rules and regulations, and Tenant
not being in default under this Lease.
(d)    Tenant acknowledges that the Parking Garage is subject to the provisions
of the South Boston Parking Freeze Regulations and to one or more Parking Freeze
Permits issued thereunder by the City of Boston Air Pollution Control
Commission, which regulations and permits require that twenty percent (20%) of
the total parking supply in the Parking Garage be set aside for Off-Peak use,
and not be available weekdays between 7:30 a.m. and 9:30 a.m. Tenant
acknowledges that the administration of such requirement may from time to time
limit the ability of certain of the monthly parkers to enter the Parking Garage
between 7:30 a.m. and 9:30 a.m.
ARTICLE 27.

HAZARDOUS MATERIALS
A.    Definition of Hazardous Materials. The term “Hazardous Materials” for
purposes hereof shall mean any chemical, substance, materials or waste or
component thereof which is at the time in question listed, defined or regulated
as a hazardous or toxic chemical, substance, materials or waste or component
thereof by any federal, state or local governing or regulatory body having
jurisdiction, or which would trigger any employee or community “right-to-know”
requirements adopted by any such body, or for which any such body has adopted
any requirements for the preparation or distribution of a materials safety data
sheet (“MSDS”). The term “Hazardous Material” includes, without limitation, any
material, waste or substance which is (i) included within the definitions of
“hazardous substances,” “hazardous materials,” “toxic substances” or “solid
waste” in or pursuant to any environmental Law, or subject to regulation under
any environmental Law, (ii) listed in the United States Department of
Transportation Optional Hazardous Material Table, 49 C.F.R. § 172.101, as to
date or hereafter amended, or in the United States Environmental Protection
Agency List of Hazardous Substances and Reportable Quantities, 40 C.F.R. Part
302, as to date or hereafter amended, (iii) an explosive, radioactive, asbestos,
polychlorinated biphenyl, oil or petroleum product, (iv) designated as a
“Hazardous Substance” pursuant to Section 311 of the Federal Water Pollution
Control Act (33 U.S.C. § 1317), (v) defined as a “Hazardous Waste” pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq. (42 U.S.C. § 6903), (vi) defined as a “Hazardous Substance”
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601), or
(vii) any substance deemed to be a “Hazardous Material” by any present or future
federal, state or local Law, statute, regulation ordinance, or any judicial or
administrative order or judgment thereunder, because it effects the health,
industrial hygiene or the environmental or ecological conditions on, under or
about the Premises or the Building.
B.    No Hazardous Materials. Tenant shall not transport, use, store, maintain,
generate, manufacture, handle, dispose, release or discharge any Hazardous
Materials. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within
the Premises of Hazardous Materials customarily used in the business or activity
expressly permitted to be undertaken in the Premises under Article 6, provided:
(a) such Hazardous Materials shall be used and maintained only in such
quantities as are reasonably necessary for the Permitted Use of the Premises and
the ordinary course of Tenant’s business therein, in accordance with applicable
Law; (b) such Hazardous Materials shall not be disposed of, released or
discharged in the Building, and shall be transported to and from the Premises in
compliance with all applicable Laws, and as Landlord shall reasonably require;
(c) if any applicable Law or Landlord’s trash removal contractor requires that
any such Hazardous Materials be disposed of separately from ordinary trash,
Tenant shall make arrangements, at Tenant’s expense, for such disposal directly
with a qualified and licensed disposal company at a lawful disposal site
(subject to scheduling and approval by Landlord); and (d) any remaining such
Hazardous Materials shall be completely, properly and lawfully removed from the
Building upon expiration or earlier termination of this Lease. Any clean up,
remediation and removal work shall be subject to Landlord’s prior written
approval (except in emergencies), and shall include, without limitation, any
testing, investigation, and the preparation and implementation of any remedial
action plan required by any governmental body having jurisdiction or reasonably
required by Landlord. If Landlord or any Lender or governmental body arranges
for any tests or studies showing that this Article 27 has been violated by
Tenant, Tenant shall pay for the costs of such tests.
C.    Notices To Landlord. Tenant shall promptly notify Landlord of: (i) any
enforcement, cleanup or other regulatory action taken or threatened in writing
by any governmental or regulatory authority against Tenant with respect to the
presence of any Hazardous Materials on the Premises or the migration thereof
from the Premises to other property; (ii) any demands or claims made or
threatened in writing by any party against Tenant relating to any loss or injury
resulting from any Hazardous Materials on the Premises; (iii) any release,
discharge or non-routine, improper or unlawful disposal or transportation of any
Hazardous Materials on or from the Premises or in violation of this Article 27
of which Tenant obtains knowledge; and (iv) any matters where Tenant is required
by Law to give a notice to any governmental or regulatory authority respecting
any Hazardous Materials on the Premises. Landlord shall have the right (but not
the obligation) to join and participate, at its expense, as a party, in any
legal proceedings or actions affecting the Premises initiated in connection with
any environmental, health or safety Law. At such times as Landlord may
reasonably request, if Tenant is using the Premises for other than business or
professional offices, Tenant shall provide Landlord with a written list,
certified to be true and complete, identifying any Hazardous Materials then
used, stored or maintained upon the Premises, the use and approximate quantity
of each such material, a copy of any MSDS issued by the manufacturer therefor
and such other information as Landlord may reasonably require or as may be
required by Law. The foregoing requirement shall not apply to certain Hazardous
Materials customarily found in offices in first-class office buildings in the
Boston market and otherwise permitted by applicable Law, such as, by way of
example and not limitation, toner for copiers, ink for printers and customary
cleaning products.
D.    Indemnification. If any Hazardous Materials are released, discharged or
disposed of by Tenant or any other occupant of the Premises, or their employees,
agents, invitees or contractors, on or about the Building in violation of the
foregoing provisions, Tenant shall immediately, properly and in compliance with
applicable Laws clean up, remediate and remove the Hazardous Materials from the
Building and any other affected property and clean or replace any affected
personal property (whether or not owned by Landlord), at Tenant’s expense
(without limiting Landlord’s other remedies therefor). Tenant shall further be
required to indemnify, hold harmless and defend (by counsel reasonably
acceptable to Landlord) Landlord, and it attorneys and agents from and against
any and all claims, demands, liabilities, losses, damages, penalties,
forfeitures, judgments or expenses (including attorneys’ fees) or death or
injury to any person or damage to any property whatsoever, arising directly or
indirectly arising out of or attributable to: (i) a violation of the provisions
of this Article 27 by Tenant, Tenant’s occupants, employees, contractors or
agents; (ii) the presence in, on, under or about the Premises or discharge in or
from the Premises of any Hazardous Materials placed in, under or about the
Premises by Tenant or at Tenant’s direction, excluding any tenant improvement
work done by Landlord; (iii) Tenant’s use, analysis, storage, transportation,
disposal, release, threatened release, discharge or generation of Hazardous
Materials to, in, on, under, about or from the Premises; or (iv) Tenant’s
failure to comply with any Hazardous Materials Law applicable hereunder to
Tenant. Any clean up, remediation and removal work shall be subject to
Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord. Notwithstanding any
provision of this Lease to the contrary, Tenant shall in no event have any
liability (by way of indemnification or otherwise) for removal or remediation of
any Hazardous Materials from the Premises or the Property to the extent that
such Hazardous Materials (A) existed in, on or under the Premises or the
Property, as the case may be, on the Commencement Date, or (B) were placed or
released in, on or under the Premises other than by the act or omission of
Tenant or its agents, employees, or contractors or anyone claiming by, through
or under Tenant.
Landlord represents and warrants to Tenant that, as of the Commencement Date,
the Premises will be free of unlawful levels or concentrations of any Hazardous
Materials. Landlord will indemnify, defend (by counsel reasonably acceptable to
Tenant), protect, and hold Tenant and each of Tenant’s employees, agents,
attorneys, successors and assigns, free and harmless from and against any and
all claims, liabilities, penalties, forfeitures, losses or expenses (including
attorney’s fees) or death of or injury to any person or damage to any property
whatsoever, arising from or caused in whole or in part, directly or indirectly,
by:
(a)    the presence in, on, under or about the Premises or the Building or
discharge in or from the Premises or the Building of any Hazardous Materials
placed, in, on, under or about the Premises or the Building by Landlord or at
Landlord’s direction; or
(b)    Landlord’s use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Premises or the Building; or
(c)    Landlord’s failure to comply with any Hazardous Materials Law.
The obligations of each party pursuant to this Article 27 include, without
limitation, and whether foreseeable or unforeseeable, all costs of any required
or necessary repair, cleanup or detoxification or decontamination of the
Premises or the Building, and the preparation and implementation of any closure,
remedial action or other required plans in connection therewith, and survives
the expiration or earlier termination of the term of the Lease.
ARTICLE 28.

ADDITIONAL RIGHTS RESERVED BY LANDLORD
In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim:
(a)    To name the Building and to change the name or street address of the
Building;
(b)    To install and maintain all signs and exterior lighting on the exterior
and interior of the Building and Project;
(c)    To designate all sources furnishing sign painting or lettering for use in
the Building;
(d)    [Intentionally Omitted];
(e)    To have pass keys to the Premises and all doors therein, excluding
Tenant’s vaults and safes;
(f)    On reasonable prior notice to Tenant, and at reasonable times, to exhibit
the Premises to any prospective purchaser, Lender, mortgagee, or assignee of any
mortgage on the Building or the land on which the Building is located and to
others having an interest therein at any time during the Term, and to
prospective tenants during the last twelve (12) months of the Term;
(g)    To take any and all measures, including entering the Premises for the
purpose of making inspections, repairs, alterations, additions and improvements
to the Premises or to the Building (including for the purpose of checking,
calibrating, adjusting and balancing controls and other parts of the Building
Systems), as may be necessary or desirable for the operation, improvement,
safety, protection or preservation of the Premises, the Building or the Project
including, but not limited to, the temporary closure of roads or sidewalks, or
in order to comply with all Laws, or as may otherwise be permitted or required
by this Lease; provided, however, that during the progress of any work on the
Premises or at the Building, Landlord will attempt not to inconvenience Tenant,
but shall not be liable for inconvenience, annoyance, disturbance, loss of
business, or other damage to Tenant by reason of performing any work or by
bringing materials, supplies, tools or equipment in the Building or Premises
during the performance of any work, and so long as Tenant continues to have
reasonable use of the Premises, the obligations of Tenant under this Lease shall
not thereby be affected in any manner whatsoever;
(h)    To relocate various facilities within the Building and/or the Building
Common Areas if Landlord shall determine such relocation to be in the best
interest of the development and operation of the Building, provided that such
relocation shall not materially restrict the reasonable and safe access to or
use of the Premises. In the course of any such action, Landlord shall use all
reasonable efforts not to interfere with Tenant’s business operations in the
Premises or its access to the Premises and other areas that Tenant is entitled
to use; and
(i)    To install vending machines of all kinds in common areas of the Building
and to receive all of the revenue derived therefrom.
ARTICLE 29.

DEFINED TERMS
A.    “Building” shall collectively refer to (i) the office and retail Building
named in Article 1 of which the Premises are a part (including all
modifications, additions and alterations made to the Building during the Term of
this Lease), (ii) the real property on which the same is located (which real
property constitutes Parcel “F” of the Project), and (iii) all plazas, Building
Common Areas and any other areas located on said real property and designated by
Landlord for use by all tenants in the Building.
B.    “Building Common Areas” shall mean and include all areas, facilities,
equipment, directories and signs of the Building (exclusive of the Premises and
areas leased to other tenants) made available and designated by Landlord for the
common and joint use and benefit of Landlord, Tenant and other tenants and
occupants of the Building including, but not limited to, lobbies, public
washrooms, hallways, sidewalks, parking areas, landscaped areas and service
entrances. Building Common Areas may further include such areas in the Project
or in adjoining properties under reciprocal easement agreements, operating
agreements or other such agreements now or hereafter in effect and which are
available to Landlord, Tenant and Tenant’s employees and invitees. Landlord
reserves the right in its sole discretion and from time to time, to construct,
maintain, operate, repair, close, limit, take out of service, alter, change, and
modify all or any part of the Building Common Areas. “Building Systems” shall
mean all systems serving the Building, including, without limitation, the
mechanical, electrical, HVAC and plumbing systems of the Building.
C.    “Declaration” shall mean that certain Declaration of Covenants, Easements
and Restrictions by and between Fan Pier Development LLC, a Delaware limited
liability company, and Fan Pier Owners Corporation, a Massachusetts corporation,
dated January 31, 2008 and recorded on February 4, 2008 in Book 43059 at Page 1
of the Suffolk County Registry of Deeds, as the same may be amended from time to
time.
D.    “Default Rate” shall mean twelve percent (12%) per annum, or the highest
rate permitted by applicable law, whichever shall be less. If the application of
the Default Rate causes any provision of this Lease to be usurious or
unenforceable, the Default Rate shall automatically be reduced to the highest
rate allowed by law so as to prevent such result.
E.    “FPOC Expenses” shall mean Landlord’s “Percentage Share” of “CAM Charges”
(as those terms defined in the Declaration), and shall include, without
limitation, the categories of costs and expenses set forth in the pro forma
budget of FPOC Expenses attached hereto as Exhibit H. Tenant hereby acknowledges
that it has reviewed and approved the categories of FPOC Expenses set forth on
said Exhibit H.
F.    “Hazardous Materials” shall have the meaning set forth in Article 27.
G.    “Landlord” and “Tenant” shall be applicable to one (1) or more parties as
the case may be, and the singular shall include the plural, and the neuter shall
include the masculine and feminine; and if there is more than one (1), the
obligations thereof shall be joint and several. For purposes of any provisions
indemnifying or limiting the liability of either party, the term “Landlord” or
“Tenant,” as the case may be, shall include the indemnitee’s then partners,
beneficiaries, trustees, officers, directors, employees, shareholders,
principals, successors and assigns.
H.    “Law” or “Laws” (or, sometimes, “law” or “laws”) shall mean all federal,
state, county and local governmental and municipal laws, statutes, ordinances,
rules, regulations, codes, decrees, orders and other such requirements,
applicable equitable remedies and decisions by courts in cases where such
decisions are binding precedents in the Commonwealth of Massachusetts, and
decisions of federal courts applying the Laws of the Commonwealth of
Massachusetts.
I.    “Lease” shall mean this lease executed between Tenant and Landlord,
including any extensions, amendments or modifications and any Exhibits attached
hereto.
J.    “Lease Year” shall mean each consecutive twelve (12) month period thereof
during the Term, with the first (1st) Lease Year commencing on the Rent
Commencement Date; provided, however, that (a) if the Rent Commencement Date
falls on a day other than the first (1st) day of a calendar month, the first
(1st) Lease Year shall end on the last day of the calendar month within which
the first (1st) anniversary of the Rent Commencement Date falls, and the second
(2nd) and each succeeding Lease Year shall commence on the first (1st) day of
the next calendar month, and (b) the last Lease Year shall end on the Expiration
Date. Each full month during a Lease Year shall be referred to herein as a
“Lease Month.” In the event that the Commencement Date falls on a day other than
the first (1st) day of a calendar month, the first (1st) Lease Month shall be
deemed to end on the last day of the first (1st) full calendar month following
the calendar month within which the Commencement Date falls.
K.    “Lender” shall mean the holder of a Mortgage at the time in question, and
where such Mortgage is a ground lease, such term shall refer to the ground
lessee.
L.    “Mortgage” shall mean all mortgages, deeds of trust, ground leases and
other such encumbrances now or hereafter placed upon the Building or any part
thereof with the written consent of Landlord, and all renewals, modifications,
consolidations, replacements or extensions thereof, and all indebtedness now or
hereafter secured thereby and all interest thereon.
M.    “Office Component” shall collectively refer to the office space located on
the second (2nd) through eighteenth (18th) above-ground levels of the Building,
measuring approximately 470,949 rentable square feet, of which the Premises are
a part. Landlord reserves the right, in its sole discretion, to add all or any
part of the second (2nd) floor premises of the Building to the Retail Component
(and, thereafter, to re-add said premises back to the Office Component) at any
time and from time to time. In any such event, the square footage of the Office
Component shall be revised to reflect the reallocation of premises.
N.    “Operating Expenses” shall mean all operating expenses of any kind or
nature which are necessary, ordinary or customarily incurred in connection with
the operation, maintenance, ownership or repair of the Building, all as
determined by Landlord, as well as Landlord’s “Percentage Share” of “CAM
Charges” (as defined in the Declaration), FPOC Expenses, and any periodic
assessments, both regular and special, for which Landlord is or becomes
responsible under the Project Documents.
Operating Expenses shall include, but not be limited to:
1.1    costs of supplies, including, but not limited to, the cost of relamping
all standard lighting as the same may be required from time to time;
1.2    costs incurred in connection with obtaining and providing energy for the
Building, including, but not limited to, costs of propane, butane, natural gas,
steam, electricity, solar energy and fuel oils, coal or any other energy
sources, including any taxes thereon;
1.3    costs of water and sanitary and storm drainage services;
1.4    costs of janitorial and security services;
1.5    costs of general maintenance and repairs, including costs under HVAC, the
intrabuilding network cable and other mechanical maintenance contracts and
maintenance, repairs and replacement of equipment and tools;
1.6    costs of maintenance and replacement of landscaping;
1.7    insurance premiums, including fire and all-risk coverage, together with
loss of rent endorsements, the part of any claim required to be paid under the
commercially reasonable deductible portion of any insurance policies carried by
Landlord (where Landlord is unable to obtain insurance without such deductible
from a major insurance carrier at reasonable rates), public liability insurance
and any other insurance carried by Landlord (all such insurance shall be in such
amounts as may be set forth in this Lease or, if greater, required by any holder
of a Mortgage or (if greater) as Landlord may reasonably determine);
1.8    labor costs, including wages and other payments, costs to Landlord of
worker’s compensation and disability insurance, payroll taxes, employment taxes,
general welfare benefits, pension payments, medical and surgical benefits,
fringe benefits up to the level of Building Manager, and all legal fees and
other costs or expenses incurred in resolving any labor dispute;
1.9    commercially reasonable professional property management fees, not to
exceed three percent (3%) of the gross receipts of the Building;
1.10    legal, accounting, inspection, and other consultation fees (including,
without limitation, fees charged by consultants retained by Landlord for
services that are designed to produce a reduction in Operating Expenses or to
reasonably improve the operation, maintenance or state of repair of the
Building) incurred in the ordinary course or in connection with making the
computations required hereunder or in any audit of operations; and
1.11    the costs of capital improvements or structural repairs or replacements
in each case to the extent necessary to conform to changes first having effect
subsequent to the date of this Lease, in any applicable Laws, ordinances, rules,
regulations or orders of any governmental or quasi-governmental authority having
jurisdiction over the Building (herein “Required Capital Improvements”) or the
costs incurred by Landlord to install a new or replacement capital item for the
purpose of reducing Operating Expenses (herein “Cost Savings Improvements”)
provided that Landlord reasonably and in good faith concludes that a savings
will result. The expenditures for Required Capital Improvements and Cost Savings
Improvements shall be amortized over the useful life of such capital improvement
or structural repair or replacement (as determined by Landlord). All costs so
amortized shall bear interest on the amortized balance at the rate of nine
percent (9%) per annum or such higher rate as may have actually been paid by
Landlord on funds borrowed for the purpose of constructing these capital
improvements.
In making any computations contemplated hereby, Landlord shall also be permitted
to make such adjustments and modifications to the provisions of this paragraph
and Article 4 as shall be reasonable and necessary to achieve the intention of
the parties hereto.
The following items shall be excluded from Operating Expenses, provided that
such exclusions shall not apply to items of cost and expense included within
FPOC Expenses: (aa) interest on and amortization of debts (other than expressly
provided in Section 1.11 above); (bb) brokerage commissions (whether for sale,
leasing or financing), and advertising expenses for procuring new tenants; (cc)
financing and refinancing costs; (dd) Taxes; (ee) leasehold improvements made
exclusively for one or more particular tenant(s) (which do not benefit or are
not made available to the Tenant); (ff) the cost of any item included in
Operating Expenses under this Article 29.N. to the extent that Landlord is
actually reimbursed by a warranty, guaranty, service contract, an insurance
company, a condemnor, or a tenant (except as a reimbursement of Operating
Expenses) or any other party; (gg) ground rent, or any other rent payments under
any superior lease; (hh) expenses incurred in the sale, refinancing,
syndication, transfer, or other disposition of any portion of the Building, or
any interest therein; (ii) legal fees and court costs relating to acquisition,
financing, refinancing, syndication or sale of the Building, or any interest
therein, or related to disputes with other tenants or other occupants of the
Building, or associated with the preparation, negotiation or enforcement of any
leases; (jj) administrative salaries, benefits and other compensation of
Landlord’s or its agents’ employees above the grade of Building Manager; (kk)
costs of additional or extra services furnished to other tenants for which
Landlord is actually separately reimbursed; (ll) depreciation and amortization
of Landlord’s acquisition and development cost of the Building and the Project;
and (mm) the cost of any work performed or service provided to the extent the
fees charged or other compensation received would result in a duplicative
recovery by the Landlord; (nn) wages, salaries or other compensation paid for
clerks or attendant in concessions, kiosks, information centers or stores or
establishments operated by Landlord or any affiliate of Landlord; and (oo) any
costs representing an amount paid to an entity related to Landlord which is in
excess of the amount which would have been paid absent such relationship.
O.    “Parking Garage” shall collectively mean (i) the three (3) level
subterranean parking garage located below the Building and (ii) such other
parking garages or parking areas as may be constructed from time to time in
connection with the development of the Project and subsequently made available
to Landlord and Tenant under reciprocal easement agreements, operating
agreements or other such agreements now or hereafter in effect.
P.    “Project” shall mean the entire mixed-use development known as “Fan Pier,”
of which the Building is a part. The Project shall initially consist of nine (9)
lettered parcels of land (“A” through “F” and “H” through “J”), the buildings
and other improvements now or hereafter constructed thereon, and any and all
common areas and facilities, accessory parking areas, access roadways,
sidewalks, landscaped open areas, and maritime facilities now or hereafter
constructed in connection with the development of the aforesaid parcels.
Q.    “Rent” shall have the meaning specified therefor in Article 3.
R.    “Retail Component” shall collectively mean the retail space located on the
first (1st) above-ground level of the Building, measuring approximately 18,588
of gross leasable area. Landlord reserves the right, in its sole discretion, to
add all or any part of the second (2nd) floor premises of the Building to the
Retail Component (and, thereafter, to re-add said premises back to the Office
Component) at any time and from time to time. In any such event, the square
footage of the Retail Component shall be revised to reflect the reallocation of
premises.
S.    “Tax” or “Taxes” shall mean:
1.1    all real property taxes and assessments levied against the Building by
any governmental or quasi-governmental authority. To the extent not included in
Operating Expenses, the foregoing shall include all federal, state, county, or
local governmental, special district, improvement district, municipal or other
political subdivision taxes, fees, levies, assessments, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary, respecting the Building, including without limitation, real
estate taxes, general and special assessments, interest on any special
assessments paid in installments, transit taxes, taxes based upon the receipt of
rent, personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, appurtenances, furniture and other personal property owned by
Landlord and used in connection with the Building which Landlord shall pay
during any calendar year, any portion of which occurs during the Term (without
regard to any different fiscal year used by such government or municipal
authority except as provided below), provided, however, that any taxes which
shall be levied on the rentals of the Building shall be determined as if the
Building were Landlord’s only property, and provided further that in no event
shall the term “taxes or assessment,” as used herein, include any net federal or
state income taxes levied or assessed on Landlord, unless such taxes are a
specific substitute for real property taxes, or any corporate or franchise
taxes, inheritance, gift or transfer taxes. Such term shall, however, include
gross taxes on rentals. Expenses incurred by Landlord for tax consultants and in
contesting the amount or validity of any such taxes or assessments shall be
included in such computations.
1.2    to the extent the same are not included in Operating Expenses, all
“assessments,” including so-called special assessments, license tax, business
license tax, levy, charge, penalty or tax imposed by any authority having the
direct power to tax, including any city, county, state or federal government, or
any school, agricultural, lighting, water, drainage, or other improvement or
special district thereof, against the Premises or the Building or any legal or
equitable interest of Landlord therein. For the purposes of this Lease, any
special assessments shall be deemed payable in such number of installments as is
permitted by law, whether or not actually so paid. If the Building is not fully
built-out for occupancy by tenants or is otherwise not leased or assessed at
full market value during the Base Year for Taxes or during any particular
Comparison Year, then the Taxes for the Base Year or the particular Comparison
Year will be adjusted to reflect the undiscounted fair market value of the
Building as shown on the City of Boston Tax Assessor’s field card for the
Building as of the Rent Commencement Date. If the method of taxation of real
estate prevailing to the time of execution hereof shall be, or has been altered,
so as to cause the whole or any part of the taxes now, hereafter or theretofore
levied, assessed or imposed on real estate to be levied, assessed or imposed on
Landlord, wholly or partially, as a capital levy or otherwise, or on or measured
by the rents received therefrom, then such new or altered taxes attributable to
the Building shall be included within the term real estate taxes, except that
the same shall not include any enhancement of said tax attributable to other
income of Landlord. All of the items set forth in the preceding clauses S.1.1
and S.1.2 are collectively referred to as the “Tax” or “Taxes”.
All other capitalized terms shall have the definition set forth in the Lease.
ARTICLE 30.

MISCELLANEOUS PROVISIONS
A.    RULES AND REGULATIONS.
Tenant shall comply with all of the rules and regulations promulgated by
Landlord from time to time for the Building. A copy of the current rules and
regulations is attached hereto as Exhibit D. Landlord shall not be liable to
Tenant for violation of any such rules and regulations, or for the breach of any
covenant or condition in any lease by any other tenant in the Building. A waiver
by Landlord of any rule or regulation for any other tenant shall not constitute
nor be deemed a waiver of that rule or regulation for Tenant. Landlord shall not
apply and enforce any Rules or Regulations in a discriminatory manner. In the
case of any conflict between this Lease and any rule or regulation, this Lease
shall control.
B.    EXECUTION OF LEASE.
If Tenant or Landlord is a corporation, partnership or limited liability
company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if such party is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the by-laws of said corporation; (ii) if such
party is a partnership, the terms of the partnership agreement; and (iii) if
such party is a limited liability company, the terms of its operating agreement,
and that this Lease is binding upon said entity in accordance with its terms.
C.    NOTICES.
All notices under this Lease shall be in writing and will be deemed sufficiently
given for all purposes if, to Tenant, by delivery to Tenant at the Premises
during the hours the Building is open for business or by certified mail, return
receipt requested or by overnight delivery service (with one acknowledged
receipt), to Tenant at the address set forth below, and if to Landlord, by
certified mail, return receipt requested or by overnight delivery service (with
one acknowledged receipt), at the addresses set forth below, or at such other
address from time to time established by Landlord. Any notice from Landlord to
Tenant that claims or alleges a breach or default under this Lease shall state
in prominent bold-face type “THIS IS A NOTICE OF DEFAULT UNDER A LEASE OF REAL
PROPERTY, AND IMMEDIATE ACTION IS REQUIRED.”




Landlord:                at the address set forth in Article 1


with a copy to:
the Building Manager at the address set forth in Article 1



and a copy to:                c/o The Fallon Company, LLC
One Marina Park Drive
Boston, Massachusetts 02210


Tenant:                at the address set forth in Article 1


with a copy to:            Langer & McLaughlin, LLP
535 Boylston Street
Boston, Massachusetts 02116
Attn: Stephen T. Langer


D.    TRANSFERS.
The term “Landlord” appearing herein shall mean only the owner of the Building
from time to time and, upon a sale or transfer of its interest in the Building,
the then landlord and transferring party shall have no further obligations or
liabilities for matters accruing after the date of transfer of that interest,
provided (and only to the extent) that the transferee or successor to Landlord
has assumed such liabilities and obligations. Tenant, upon receipt of written
notice of such sale or transfer, agrees to attorn to the transferee and shall
look solely to the successor owner and transferee of the Building, as the lessor
under this Lease, for performance of Landlord’s obligations arising hereunder to
the extent so assumed. Tenant shall, within ten (10) business days after
request, execute such further instruments or assurances (in form and substance
reasonably acceptable to Tenant and such transferee) as such transferee may
reasonably deem necessary to evidence or confirm such attornment.
E.    [INTENTIONALLY OMITTED].
F.    TENANT FINANCIAL STATEMENTS.
Upon the written request of Landlord, and to the extent that the same are not
otherwise publicly available, Tenant shall submit financial statements for its
most recent financial reporting period and for the prior Lease Year. Landlord
shall make such request no more than twice during any Lease Year, unless such
request is in connection with an uncured event of default hereunder or any
prospective sale, financing or refinancing of the Building, in which event there
shall be no such limitation. All such financial statements shall be certified as
true and correct in all material respects by the responsible officer or partner
of Tenant and if Tenant is then in default hereunder (beyond all applicable
notice and grace periods), the financial statements shall be certified by an
independent certified public accountant.
G.    RELATIONSHIP OF THE PARTIES.
Nothing contained in this Lease shall be construed by the parties hereto, or by
any third party, as constituting the parties as principal and agent, partners or
joint venturers, nor shall anything herein render either party (other than a
guarantor) liable for the debts and obligations of any other party, it being
understood and agreed that the only relationship between Landlord and Tenant is
that of Landlord and Tenant.
H.    ENTIRE AGREEMENT; MERGER; SEVERABILITY.
This Lease and any Exhibits or Addenda hereto, embody the entire agreement and
understanding between the parties respecting the Lease and the Premises and
supersedes all prior negotiations, agreements and understandings between the
parties, all of which are merged herein. No provision of this Lease may be
modified, waived or discharged except by an instrument in writing signed by the
party against which enforcement of such modification, waiver or discharge is
sought. Any provision of this Lease which shall prove to be invalid, void or
illegal shall in no way affect, impact, impair or invalidate any other provision
hereof and such other provisions shall remain in full force and effect.
I.    NO REPRESENTATION BY LANDLORD.
Neither Landlord nor any agent of Landlord has made any representations,
warranties, or promises with respect to the Premises or the Building except as
expressly set forth herein.
J.    LIMITATION OF LIABILITY.
Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord concerning, arising out of or relating to any matter
relating to this Lease and all of the covenants and conditions or any
obligations, contractual, statutory, or otherwise set forth herein, shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in and to the Building. Any judgments rendered against Landlord shall
be satisfied solely out of the rents, issues and profits of the Building and the
proceeds of sale of Landlord’s interest in the Building. No other property or
assets of Landlord, or any member, officer, director, shareholder, partner,
trustee, agent, servant or employee of Landlord (the “Representatives”) shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to this Lease, Landlord’s obligations
to Tenant, whether contractual, statutory or otherwise, the relationship of
Landlord and Tenant hereunder, or Tenant’s use or occupancy of the Building.
Tenant further understands that any liability, duty or obligation of Landlord to
Tenant, shall automatically cease and terminate as of the date that Landlord or
any of Landlord’s Representatives no longer have any right, title or interest in
or to the Building, to the extent that the successor to Landlord has assumed the
obligations of Landlord under this Lease as provided above.. The provisions
hereof shall inure to Landlord’s successors and assigns including any Lender.
The foregoing provisions are not intended to relieve Landlord from the
performance of any of Landlord’s obligations under this Lease, but only to limit
the personal liability of Landlord in case of recovery of a judgment against
Landlord; nor shall the foregoing be deemed to limit Tenant’s rights to obtain
injunctive relief or specific performance or other remedy which may be accorded
Tenant by law or under this Lease. If Tenant claims or asserts that Landlord has
violated or failed to perform a covenant under the Lease, then except as may
otherwise be expressly provided in this Lease, Tenant’s sole remedy shall be an
action for specific performance, declaratory judgment or injunction and in no
event shall Tenant be entitled to any money damages in any action or by way of
set off, defense or counterclaim and Tenant hereby specifically waives the right
to any money damages or other remedies for any such violation or failure.
Neither Tenant’s officers, directors, trustees, shareholders, agents or
employees, nor their respective partners, heirs, successors and assigns, shall
ever have any personal liability for the obligations of Tenant hereunder, and
Landlord hereby expressly waives and releases such personal liability on behalf
of itself and all persons claiming by, through or under Landlord.
K.    NOTICE OF LEASE.
Tenant agrees that it will not record this Lease; however, each party hereto
agrees, concurrently with the execution of this Lease, to execute a so-called
notice of lease in recordable form and complying with applicable Law and
reasonably satisfactory to Landlord’s and Tenant’s respective attorneys. In no
event shall such document set forth the rent or other charges payable by Tenant
under this Lease; and any such document shall expressly state that it is
executed pursuant to the provisions contained in this Lease, and is not intended
to vary the terms and conditions of this Lease.
L.    NO WAIVERS.
Failure of Landlord or Tenant to insist upon strict compliance by the other
party of any condition or provision of this Lease shall not be deemed a waiver
by the first party of that condition. No waiver by Landlord or Tenant of any
provision of this Lease shall be deemed to be a waiver of any other provision
hereof or of any subsequent breach by the other party of the same or any other
provision. No provision of this Lease may be waived by Landlord or Tenant,
except by an instrument in writing executed by Landlord or Tenant, as
applicable, and except as otherwise expressly provided in this Lease. Landlord’s
or Tenant’s consent to or approval of any act by the other party requiring the
first party’s consent or approval shall not be deemed to render unnecessary the
obtaining of such first party’s consent to or approval of any subsequent act of
the other party, whether or not similar to the act so consented to or approved.
No act or thing done by Landlord or a Landlord agent during the Term of this
Lease shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing and signed
by Landlord. Similarly, this Lease cannot be amended except by a writing signed
by Landlord and Tenant. Any payment by one party to another hereunder or receipt
by a party of an amount less than the total amount then due hereunder shall be
deemed to be in partial payment only thereof and not a waiver of the balance due
or an accord and satisfaction, notwithstanding any statement or endorsement to
the contrary on any check or any other instrument delivered concurrently
therewith or in reference thereto. Accordingly, a party may accept any such
amount and negotiate any such check without prejudice to such party’s right to
recover all balances due and owing and to pursue its other rights against the
other party under this Lease, regardless of whether the first party makes any
notation on such instrument of payment or otherwise notifies the other party
that such acceptance or negotiation is without prejudice to the first party’s
rights.
M.    SUCCESSORS AND ASSIGNS.
The conditions, covenants and agreements contained herein shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
N.
GOVERNING LAW; INDEPENDENT COVENANTS; WAIVER.

This Lease shall be governed by the law of the Commonwealth of Massachusetts. No
conflicts of law rules of any state or country (including, without limitation,
the conflicts of law rules of the Commonwealth of Massachusetts) shall be
applied to result in the application of any substantive or procedural laws of
any state or country other than the Commonwealth of Massachusetts. All
controversies, claims, actions or causes of action arising between the parties
hereto and/or their respective successors and assigns, shall be brought, heard
and adjudicated by the courts of the Commonwealth of Massachusetts, with venue
in the County of Suffolk. Each of the parties hereto hereby consents to personal
jurisdiction by the courts of the Commonwealth of Massachusetts in connection
with any such controversy, claim, action or cause of action, and each of the
parties hereto consents to service of process by any means authorized by the law
of the Commonwealth of Massachusetts and consent to the enforcement of any
judgment so obtained in the courts of the Commonwealth of Massachusetts on the
same terms and conditions as if such controversy, claim, action or cause of
action had been originally heard and adjudicated to a final judgment in such
courts. Each of the parties hereto further acknowledges that the laws and courts
of the Commonwealth of Massachusetts were freely and voluntarily chosen to
govern this Lease and to adjudicate any claims or disputes hereunder.
Tenant waives all rights (i) to any abatement, suspension, deferment, reduction
or deduction of or from Rent, and (ii) to quit, terminate or surrender this
Lease or the Premises or any part thereof, except, in either case, as expressly
provided in this Lease.  Tenant hereby acknowledges and agrees that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, that Rent shall continue to be payable in all events and that the
obligations of Tenant hereunder shall continue unaffected, unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Lease.  Landlord and Tenant each acknowledges and
agrees that the independent nature of the obligations of Tenant hereunder
represents fair, reasonable and accepted commercial practice with respect to the
type of property subject to this Lease, and that this agreement is the product
of free and informed negotiation during which both Landlord and Tenant were
represented by counsel skilled in negotiating and drafting commercial leases in
Massachusetts, and that the acknowledgements and agreements contained herein are
made with full knowledge of the holding in Wesson v. Leone Enterprises, Inc.,
437 Mass. 708 (2002).  Such acknowledgements, agreements and waivers by Tenant
are a material inducement to Landlord entering into this Lease.
O.    EXHIBITS.
All exhibits attached to this Lease are a part hereof and are incorporated
herein by reference and all provisions of such exhibits shall constitute
agreements, promises and covenants of this Lease.
P.    CAPTIONS.
The captions and headings used in this Lease are for convenience only and in no
way define or limit the scope, interpretation or content of this Lease.
Q.    COUNTERPARTS.
This Lease may be executed in one (1) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
R.    TIME OF ESSENCE.
Each covenant herein is a condition and time is of the essence with respect to
the performance of every provision of this Lease.
S.    SURVIVAL OF OBLIGATIONS.
Any obligations of Tenant occurring prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination.
T.    CONFIDENTIALITY.
Tenant acknowledges that the material financial terms of this Lease and any
related documents are confidential information. Tenant shall use commercially
reasonable efforts to keep such confidential information strictly confidential
and shall not disclose such confidential information to any person or entity
other than Tenant’s financial, legal and space planning consultants and any
proposed subtenants or assignees.
U.    NO OPTION.
THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
V.    USE OF BUILDING NAME; IMPROVEMENTS.
Tenant shall not be allowed to use the name, picture or representation of the
Building, or words to that effect, or any logo or trademark associated with the
Project, in connection with any business carried on in the Premises or otherwise
(except that Tenant may use the name of the Building as Tenant’s address)
without the prior written consent of Landlord. In the event that Landlord
undertakes any additional improvements on the property on which the Building is
located including, but not limited to, new construction or renovation or
additions to the existing improvements, Landlord shall not be liable to Tenant
for any noise, dust, vibration or interference with access to the Premises or
disruption in Tenant’s business caused thereby.
W.    RIGHT OF LANDLORD TO PERFORM.
All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Rent, required to be paid by it hereunder or shall fail to perform
any other act on its part to be performed hereunder, and such failure shall
continue beyond any applicable notice and cure period set forth in this Lease,
Landlord may, but shall not be obligated to, without waiving or releasing Tenant
from any obligations of Tenant, make any such payment or perform any such other
act on Tenant’s part to be made or performed as is in this Lease provided. All
sums so paid by Landlord and all reasonable incidental costs, together with
interest thereon at the Default Rate from the date of such payment by Landlord,
shall be payable to Landlord on demand and Tenant covenants to pay any such
sums, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of the Rent.
X.    ACCESS, CHANGES IN BUILDING, FACILITIES, NAME.
(i)    Every part of the Building except the inside surfaces of all walls,
windows and doors bounding the Premises (including exterior building walls, core
corridor walls and doors and any core corridor entrance), and any space in or
adjacent to the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other building facilities, and the
use thereof, as well as access thereto through the Premises for the purposes of
operation, maintenance, decoration and repair, are reserved to Landlord,
provided that Tenant shall have reasonable, non-exclusive access through the
risers, shafts and conduits serving the Premises to other portions of the
Building (including the roof and mechanical floors) serving the Premises, and to
utility connections at common connection points for the installation, repair and
maintenance, of electronic, fiber, phone and data cabling, connections, and
equipment for such cabling, conduits, transmitters, receivers, and other office,
computer, communications and word and data processing cable, equipment and
facilities, subject to Landlord’s right to require any vendor, contractor or
service provider of Tenant to execute Landlord’s then commercially reasonable
form of license agreement or access agreement permitting such vendor, contractor
or service provider access to such portions of the Building for purposes of
installing the applicable cabling, wiring and/or equipment.
(ii)    Tenant shall permit Landlord to install, use and maintain pipes, ducts
and conduits within the walls, columns and ceilings of the Premises, provided
that the same shall not interfere with Tenant’s then-existing installations,
interfere with Tenant’s use and operation of the Premises for the Permitted Use
or create any violation of the conditions of Tenant’s operating licenses, or
reduce the usable floor area by more than a de minimis amount or change the
interior configuration of the Premises by more than a de minimis amount.
(iii)    Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Building and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable.
(iv)    Landlord may adopt any name for the Building and Landlord reserves the
right to change the name or address of the Building at any time.
Y.    IDENTIFICATION OF TENANT.
(1)    If Tenant constitutes more than one person or entity, (A) each of them
shall be jointly and severally liable for the keeping, observing and performing
of all of the terms, covenants, conditions and provisions of this Lease to be
kept, observed and performed by Tenant, (B) the term “Tenant” as used in this
Lease shall mean and include each of them jointly and severally, and (C) the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them, with respect to the tenancy of this Lease, including, but not limited
to, any renewal, extension, expiration, termination or modification, of this
Lease, shall be binding upon each and all of the persons or entities executing
this Lease as Tenant with the same force and effect as if each and all of them
had so acted or so given or received such notice or refund or so signed.
(2)    If Tenant is a general partnership (or is comprised of two or more
persons, individually and as co-partners of a general partnership) or if
Tenant’s interest in this Lease shall be assigned to a general partnership (or
to two or more persons, individually and as co-partners of a general
partnership) pursuant to Article 16 hereof (any such partnership and such
persons hereinafter referred to in this Article 30.Y. as “Partnership Tenant”),
the following provisions of this Lease shall apply to such Partnership Tenant:
(A)    The liability of each of the parties comprising Partnership Tenant shall
be joint and several.
(B)    Each of the parties comprising Partnership Tenant hereby consents in
advance to, and agrees to be bound by, any written instrument which may
hereafter be executed, changing, modifying or discharging this Lease, in whole
or in part, or surrendering all or any part of the Premises to the Landlord, and
by notices, demands, requests or other communication which may hereafter be
given, by the individual or individuals authorized to execute this Lease on
behalf of Partnership Tenant under Article 30.B. above.
(C)    Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.
(D)    If Partnership Tenant admits new partners, all of such new partners
shall, by their admission to Partnership Tenant, be deemed to have assumed
performance of all of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed and performed.
(E)    Partnership Tenant shall give prompt notice to Landlord of the admission
of any such new partners, and, upon demand of Landlord, shall cause each such
new partner to execute and deliver to Landlord an agreement in form satisfactory
to Landlord, wherein each such new partner shall assume performance of all of
the terms, covenants and conditions of this Lease on Partnership Tenant’s part
to be observed and performed (but neither Landlord’s failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (d) of this
Article 30.Y.(2) or relieve any such new partner of its obligations thereunder).
Z.    ANTI-TERRORISM REPRESENTATION. MAKE MUTUAL


(1)     Each party certifies to the other that:


(a)    It is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control; and


(b)    It is not engaged in this transaction, directly or indirectly on behalf
of, or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.


(2)    Each party hereby agrees to defend, indemnify, and hold harmless the
other from and against any and all claims, damages, losses, risks, liabilities,
and expenses (including attorney’s fees and costs) arising from or related to
any breach of the foregoing certification by the first party.


AA.    ERISA/UBIT.
(1)    Tenant will not use the assets of an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and covered under Title I, Part 4 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended, in the performance, discharge or
satisfaction of any of its obligations under this Lease such that it would
constitute a “prohibited transaction” under ERISA.  Notwithstanding any
provision of the Lease to the contrary, Tenant shall not assign the Lease or
sublease all or any portion of the Premises unless (i) such assignee or
subtenant delivers to Landlord a certification (in form and content satisfactory
to Landlord) with respect to the status of such assignee or subtenant (and any
guarantor of such assignee’s or subtenant’s obligations) as a party in interest
and a disqualified person, as provided above; and (ii) such assignee or
subtenant undertakes not to take any action that would cause the Lease to
constitute a non-exempt prohibited transaction under ERISA.


(2)    Notwithstanding any provision of the Lease to the contrary, Tenant shall
not (i) sublease all or any portion of the premises under a sublease in which
the rent is based upon the net income or net profits of any person or (ii) enter
into any other transaction with respect to the Lease or the Premises such that
the revenues to be received by Landlord from time to time in connection with the
Lease would, as a result of such transaction, be subject to Unrelated Business
Income Tax under Section 511 through 514 of the Internal Revenue Code of 1986,
as amended.


(3)    Tenant agrees that it shall incorporate these requirements in any
sublease of the Premises.


ARTICLE 31.


RIGHT OF FIRST OFFER


A.    Provided that this Lease is in full force and effect and that no default
(continuing uncured beyond the expiration of applicable notice and cure periods)
shall exist under this Lease both at the time of Tenant’s exercise of the ROFO
(as hereinafter defined) and on the date of entry into the agreement
incorporating the Offered Space (as hereinafter defined), Tenant shall have a
one (1)-time right (except as otherwise provided in Article 31.C. below) (the
“ROFO”), at the expiration of the term of the first lease entered into with a
bona fide third party tenant in respect of the ROFO Space (as hereinafter
defined) (the parties acknowledging and agreeing that, as of the date of this
Lease, the ROFO space is not leased to any other tenant and thus is not yet
“available” to Tenant under this Article 31), to lease all or any portion of the
thirteenth (13th) floor of the Building (the “ROFO Space”) on the first (1st)
occasion that such ROFO Space “becomes available.” For purposes of this Article
31, the ROFO Space shall be deemed to “become available” if and only if
Landlord, following the date of this Lease, has first leased the ROFO Space to a
bona fide third party tenant and such third party’s lease or other occupancy
agreement with respect to the ROFO Space subsequently expires or is otherwise
terminated.


B.    Notwithstanding anything set forth in this Article 31 to the contrary, the
ROFO Space shall not be deemed to “become available” if the ROFO Space is:


(i)    Assigned or subleased by the then current tenant of the ROFO Space
(following Landlord’s initial leasing of the ROFO Space as provided above) as to
which Tenant was afforded notice as provided herein; or


(ii)    Re-leased by such then current tenant of the ROFO Space by renewal,
extension, or renegotiation (whether or not an express renewal option is
afforded to such tenant under the terms of its lease); or


(iii)    Not leased to a tenant as of the date of this Lease (until that space
is leased, and then subsequently “becomes available,” as provided above); or


(iv)    Subject to an existing (as of the date of this Lease) right of first
offer, right of first refusal or other expansion right of another tenant in the
Building, the parties acknowledging and agreeing that, as of the date of this
Lease, only Fish & Richardson P.C. has a superior right of first offer with
respect to the ROFO Space; or


(v)    Subject to a holdover by the then current tenant of the ROFO Space.


C.    Subject to the foregoing, the first time during the Term that Landlord
proposes to offer for lease all or any portion of the ROFO Space which Landlord
anticipates will “become available,” Landlord shall furnish to Tenant a notice
(the “First Offer Proposal”) containing the material terms of the proposed lease
in respect of the applicable portions of the available ROFO Space (the “Offered
Space”), including (i) a floor plan of the Offered Space, (ii) annual base rent
for the Offered Space, (iii) the proposed effective date of the lease for the
Offered Space, and (iv) any other material terms which Landlord shall deem
appropriate. Tenant shall have the option, exercisable by notice delivered to
Landlord within ten (10) days after Tenant’s receipt or refusal of receipt of
Landlord’s First Offer Proposal, TIME BEING OF THE ESSENCE, to lease the Offered
Space upon such terms and conditions as are contained in the First Offer
Proposal. If Tenant timely delivers to Landlord written notice of Tenant’s
exercise of the ROFO for the Offered Space, then, within ten (10) business days
thereafter, the parties shall enter into a commercially reasonable amendment to
this Lease incorporating the Offered Space as part of the Premises on the terms
and conditions contained in the First Offer Proposal and for the then remaining
term of this Lease (provided, however, that at least three (3) full years would
remain on the Term following the effective date of Tenant’s lease of the Offered
Space, whether in the ordinary course or a result of Tenant’s exercise of a then
available extension option in accordance with the terms and conditions of this
Lease). If Tenant declines or fails to timely exercise the ROFO with respect to
the Offered Space, Landlord shall thereafter be free, for a period of one
hundred eighty (180) days after the expiration of the ten (10) day ROFO exercise
period referenced above, to lease the Offered Space (and any other portion of
the ROFO Space, if applicable) without regard to the restrictions contained in
this Article 31 and on such terms and conditions as Landlord may decide in its
sole discretion, so long as each material term (as hereinafter defined) of such
third party lease is no more than ten percent (10%) more favorable to such third
party tenant than each corresponding material term set forth in the applicable
First Offer Proposal (on a line item basis). The following shall constitute
“material terms” under this paragraph: (1) base rent, (2) term (including
extension, renewal, expansion and early termination rights), (3) free rent
(inside the term), (4) operating expenses and (5) tenant improvement allowance.
If no such third party lease for the Offered Space shall be concluded within
said one hundred eighty (180) day period, then the provisions of this paragraph
shall again be applicable to the Offered Space.


D.    The ROFO is personal to Tenant and shall become null and void upon the
occurrence of an assignment of the Lease or subletting of all or any portion of
the Premises in accordance with the terms of this Lease, except in connection
with a Permitted Transfer.
 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease with the Exhibits attached hereto, as of the day and
year first written above.
LANDLORD:


FALLON CORNERSTONE ONE MPD LLC,
a Delaware limited liability company


By:
MASSACUSETTS MUTUAL LIFE INSURANCE COMPANY,

a Massachusetts corporation,
its Member


By:
CORNERSTONE REAL ESTATE ADVISERS LLC,

a Delaware limited liability company,
its Authorized Agent


By:    /s/ Linda C. Houston____
Name:    Linda C. Houston
Title:    Senior Vice President


TENANT:


KERYX BIOPHARMACEUTICALS, INC.,
a Delaware corporation


By:    /s/ Gregory P. Madison______________
Name:    Gregory P. Madison_________________
Title:    President & COO____________________















Exhibit A

Space/Floor Plan Showing Premises
keryxleaseompd22817v3_image1.jpg [keryxleaseompd22817v3_image1.jpg]









Exhibit B
Tenant’s Work Exhibit
1.    (a)    Tenant shall, at Tenant’s expense, submit to Landlord final and
complete dimensioned and detailed plans and drawings of partition layouts
(including openings), ceiling and lighting layouts, colors, mechanical and
electrical circuitry plans and any and all other information as may be
reasonably necessary to complete the construction of the Premises in accordance
with this Exhibit B (such plans are collectively referred to herein as “Tenant’s
Plans”). The partition layout, and ceiling and lighting layout plans shall be
1'0” = 1/8” scale. Tenant shall submit Tenant’s Plans and any other plans
required by this Exhibit B to Landlord in form, quality and quantity acceptable
for the purposes of filing for a building permit with the Inspectional Services
Department of the City of Boston (“ISD”), and such plans shall be signed and
sealed by an architect licensed in the Commonwealth of Massachusetts.


(b)    Landlord shall not unreasonably withhold, delay or condition its approval
of Tenant’s Plans. Landlord shall approve Tenant’s Plans as soon as reasonably
possible or designate by notice to Tenant the specific changes required to be
made to Tenant’s Plans, which Tenant shall make within three (3) business days
of receipt. This procedure shall be repeated until Tenant’s Plans are finally
approved by Landlord.


(c)    Any architect or designer acting for or on behalf of Tenant shall be
deemed an agent of and authorized to bind Tenant in all respects.


(d)    All plans, drawings and specifications with respect to the Premises
required to be submitted by Tenant to Landlord shall comply with and conform to
the Building plans filed with the ISD, Building standard specifications (the
receipt of which Tenant hereby acknowledges) and with all the rules, regulations
and/or other requirements of any governmental department having jurisdiction
over the construction of the Building and/or Premises. Tenant shall prepare
drawings in accordance with pre-existing conditions and field measurements.


(e)    Landlord’s review of Tenant’s Plans is solely to protect the interests of
Landlord in the Building and the Premises, and Landlord shall be neither the
guarantor of, nor responsible for, the correctness or accuracy of Tenant’s
Plans, or the compliance of Tenant’s Plans with applicable requirements of any
governmental authority. Landlord’s review and approval of any submissions shall
not be deemed to be an approval of the adequacy for any particular purpose or
system capacity or the cost of the Tenant Improvements.


(f)    Tenant shall reimburse Landlord for all actual, out-of-pocket costs
incurred by Landlord in connection with having third parties review all
submissions, plans and specifications submitted to Landlord for its review and
approval pursuant to this Exhibit B, subject to the Allowance; provided that
Tenant shall in no event be required to reimburse Landlord more than $2,500 on
account of such review costs (and no costs reimbursed hereunder shall be
duplicative of costs reimbursed under the Lease).


2.    (a)    Tenant shall, at its expense (except for the Allowance), in
accordance with the terms and conditions of this Exhibit B, be responsible for
the construction of all improvements and alterations necessary to prepare the
Premises to conform with Tenant’s Plans (the “Tenant Improvements”). The term
“Substantial Completion” shall mean when Tenant has obtained a temporary or
final certificate of occupancy from ISD with respect to the Premises as improved
in accordance with the terms and conditions of this Exhibit B. After completion
of Tenant’s Plans, Tenant shall submit Tenant’s Plans to the appropriate
governmental body for plan checking and a building permit. Tenant shall deliver
a copy of the building permit to Landlord prior to the commencement of
construction of the Tenant Improvements. Tenant shall not make any material
changes to Tenant’s Plans once finally approved by Landlord without Landlord’s
consent.


(b)    Tenant shall select a contractor (the “Contractor”), subject to the
approval of Landlord, which approval will not be unreasonably withheld and shall
be granted or denied within 15 calendar days of request for such approval. With
its request for approval of the Contractor, Tenant shall furnish to Landlord
such information concerning the proposed Contractor’s background and experience
as Landlord may reasonably require. A price for a construction contract based on
Tenant’s Plans shall be mutually agreed upon by Tenant and the Contractor.
Tenant shall enter into an agreement with the Contractor to build the Tenant
Improvements, at Tenant’s sole cost, except for the Allowance.


The construction contract will provide for progress payments, no more frequently
than once per calendar month, in minimum increments of $25,000.00, and each
progress payment will be funded as follows: Landlord will fund the percentage of
each progress payment equal to a fraction expressed as a percentage, the
numerator of which is the Allowance and the denominator of which is the total
cost of the Tenant Improvements; and Tenant will fund the remainder. Ten percent
(10%) of each progress payment shall be retained by Landlord until Tenant
delivers, or causes to be delivered, to Landlord a certificate of occupancy or
certificate of completion, in form and substance reasonably satisfactory to
Landlord, with respect to the Premises together with final and unconditional
waivers of mechanic’s liens concerning the work for all labor and services
performed and all material furnished in connection with the work, signed by the
Contractor and all subcontractors, suppliers, and laborers involved in the work.
Notwithstanding anything contained herein or in the Lease to the contrary,
Landlord shall have no obligation to disburse any portion of the Allowance
during any period of time that Tenant is in default of its obligations under the
Lease (continuing uncured following receipt of notice thereof from Landlord) or
upon or following termination of the Lease.


(c)    If the cost of the design and construction of the Tenant Improvements is
less than the Allowance, the difference shall be retained by Landlord. In the
event that Tenant requests any changes to Tenant’s Plans, Landlord shall not
unreasonably withhold, delay or condition its consent to any such changes,
provided the changes do not adversely affect the Building’s structure, systems,
equipment or appearance.


(d)    The Allowance will be applied to the design and construction of the
Tenant Improvements and for no other purpose. The “Allowance” shall be an amount
equal to the product of (i) the area of the Premises in rentable square feet and
(ii) $70.00. All costs attributable to the Tenant Improvements in excess of the
Allowance shall be paid for by Tenant.


3.    (a)    Before beginning the Tenant Improvements, Tenant shall pay for and
deliver to Landlord satisfactory evidence of the insurance coverage(s) required
to be maintained by Tenant under Article 8 of the Lease. Landlord and the
Contractor shall be named as additional insureds in such liability policies or
certificates of insurance and the same shall remain in effect during the period
of the performance of the Tenant Improvements.


(b)    All the Tenant Improvements shall be in accordance with the Project
Documents and the rules and regulations of any governmental department or bureau
having jurisdiction thereover and shall not conflict with, or be in violation or
cause any violation of, Landlord’s basic Building plans and/or the construction
of the Building, and all the Tenant Improvements shall be completed free of all
liens and encumbrances. All permits which may be required by Tenant for the
Tenant Improvements shall be procured and paid for by Tenant or, if Landlord
shall deem the same advisable, Landlord may procure such permits and Tenant
shall pay for the same. No plans and/or specifications required to be filed by
Tenant pursuant to any work contemplated to be performed by it within the
Premises shall be filed or submitted to any governmental authority having
jurisdiction thereover without first having obtained Landlord’s approval of
same.


(c)    Upon completion of the Tenant Improvements, Tenant will remove all debris
and excess materials from the Building and the Premises.


(d)    Without limiting the applicability of Article 5.E. of the Lease, the
labor employed by Tenant or the Contractor shall always be harmonious and
compatible with the labor employed by Landlord or any contractors or
sub-contractors of Landlord. Should such labor be incompatible with such
Landlord’s labor as shall be determined by the sole judgment of Landlord, to be
exercised in good faith, Landlord may require Tenant to withdraw from the
Premises until the completion of the Building and/or Premises by Landlord.


(e)    In the event Tenant or the Contractor shall enter upon the Premises or
any other part of the Building, as may be permitted by Landlord, Tenant shall
indemnify and save Landlord free and harmless from and against any and all
claims arising from or out of any entry thereon or the performance of the Tenant
Improvements and from and against any and all claims arising from or claimed to
arise from any act or neglect of Tenant or Tenant’s representatives or from any
failure to act, or for any other reason whatsoever arising out of said entry or
such work.


(f)    Tenant Improvements which Landlord reasonably determines are specialized
to Tenant’s use and occupancy of the Premises, including, without limitation,
wiring and cabling, shall, at the election of Landlord (which election shall be
made in writing at the time of Landlord’s approval of Tenant’s Plan hereunder),
either (1) be removed by Tenant at its expense before the expiration or earlier
termination of the term of the Lease or (2) remain upon the Premises and be
surrendered therewith without disturbance, molestation or injury upon the
expiration or earlier termination of the Lease. If Landlord requires the removal
of all or part of the specialized Tenant Improvements, Tenant, at its expense,
shall repair any damage to the Premises or the Building caused by such removal.
If Tenant fails to remove any specialized Tenant Improvements upon Landlord’s
request, then Landlord may (but shall not be obligated to) remove the same and
the cost of such removal and repair of any damage caused by the same, together
with any and all damages which Landlord may suffer and sustain by reason of the
failure of Tenant to remove the same, shall be charged to Tenant and paid upon
demand.


4.    In no event shall Tenant be eligible to receive or entitled to any credit
for any portion of the Allowance not used by Tenant by July 31, 2016. Tenant
shall be responsible for the maintenance, repair and replacement of all Tenant
Improvements unless the same is necessitated by the negligent acts of Landlord.
5.    Tenant hereby authorizes Timothy Betjemann as Tenant’s representative to
act on its behalf and represent its interests with respect to all matters which
pertain to the construction of Tenant Improvements, and to make decisions
binding upon Tenant with respect to such matters. Landlord hereby authorizes
Richard Martini to be Landlord’s representative in connection with construction
of the Tenant Improvements. Tenant hereby expressly recognizes and agrees that
no other person claiming to act on behalf of the Landlord is authorized to do
so, and any costs, expenses liabilities or obligations incurred or paid by
Tenant in reliance on the discretion of any such other person shall be Tenant’s
sole responsibility.
6.    In the event of a conflict between the terms and provisions of the Lease
and the terms and provisions of this Exhibit B, the terms and provisions of this
Exhibit B shall control.



Exhibit B-1
Tenant’s Conceptual Space Plan
keryxleaseompd22817v3_image2.jpg [keryxleaseompd22817v3_image2.jpg]









Exhibit C


Form of Sublease Consent


Pursuant to Article 16 of that certain Office Lease dated as of ___________,
2015 (as amended, the “Lease”), by and between FALLON CORNERSTONE ONE MPD LLC, a
Delaware limited liability company, as “Landlord,” and KERYX BIOPHARMACEUTICALS,
INC., a Delaware corporation, as “Tenant,” demising certain office space in the
building located at One Marina Park Drive, Boston, Massachusetts 02210, Landlord
hereby consents to that certain Sublease by and between Tenant, as sublessor,
and _______________, a _______________, as sublessee (the “Sublease”), a copy of
which Sublease is attached hereto as Exhibit A, provided that, notwithstanding
anything contained in the Sublease to the contrary, this consent shall in no way
be deemed to (i) modify or amend any of the terms of the Lease, (ii) expand or
alter in any way Landlord’s obligations or Tenant’s rights thereunder, (iii)
serve as a consent of Landlord to any request other than the consent set forth
above, (iv) waive any rights or remedies Landlord may have under the Lease or
(v) constitute a release of Tenant of any of its obligations under the Lease.
Without limiting the generality of the foregoing, Landlord shall not be bound by
any of the terms or provisions contained in the Sublease and any provision in
the Sublease that purports to impose any obligation upon Landlord that is
greater than its obligation under the Lease or reduce the obligation of Tenant
shall be of no force or effect as to Landlord.




FALLON CORNERSTONE ONE MPD LLC,
a Delaware limited liability company


By:    MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,
a Massachusetts corporation,
its Member


By:    CORNERSTONE REAL ESTATE ADVISERS LLC,
a Delaware limited liability company,
its Authorized Agent


By:    _______________________________________
Name:    Linda C. Houston
Title:    Senior Vice President



Exhibit D

Building’s Rules and Regulations
and Janitorial Specifications
The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the property on which the Project is located, the
Parking Garage and the appurtenances.


1.
Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by Tenant or used by Tenant for any purpose other than ingress
and egress to and from the Premises. No rubbish, litter, trash, or material
shall be placed, emptied, or thrown in those areas. At no time shall Tenant
permit Tenant’s employees to loiter in Building Common Areas or elsewhere about
the Building or the property on which the Project is located.



2.
Plumbing fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances. Damage resulting to fixtures or
appliances by Tenant, its agents, employees or invitees, shall be paid for by
Tenant, and Landlord shall not be responsible for the damage.



3.
Landlord shall designate and approve standard window coverings for the Premises
and to establish rules to assure that the Building presents a uniform exterior
appearance. Tenant shall not place objects against glass partitions, doors or
windows which would be unsightly from the Building corridor or from the exterior
of the Building. Tenant shall ensure, to the extent reasonably practicable, that
window coverings are closed on windows in the Premises while they are exposed to
the direct rays of the sun.



4.
No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel.



5.
Landlord will provide and maintain in the main lobby of the Building an
alphabetical directory board and/or other directory device listing tenants, and
no other directory shall be permitted unless previously consented to by Landlord
in writing.



6.
Tenant shall not place any additional or different lock(s) on any door in the
Premises or Building without Landlord’s prior written consent and Landlord shall
have the right to retain at all times and to use keys to all locks within and
into the Premises. A reasonable number of keys to the locks on the entry doors
in the Premises shall be furnished by Landlord to Tenant at Tenant’s cost, and
Tenant shall not make any duplicate keys. All keys shall be returned to Landlord
at the expiration or early termination of this Lease.



7.
All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval
and shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, which may be revised from time to time.



8.
Tenant shall not use the Premises so as to cause any increase above normal
insurance premiums on the Building.



9.
No space in the Building shall be used for manufacturing, or for the sale of
merchandise of any kind at auction, or for storage thereof preliminary to such
sale.



10.
Landlord may from time to time adopt appropriate systems and procedures for the
security or safety of the Building, any persons occupying, using, or entering
the Building, or any equipment, finishings, or contents of the Building, and
Tenant will comply with Landlord’s reasonable requirements relative to such
systems and procedures. Notwithstanding anything to the contrary contained in
the Lease, Tenant is solely responsible for the security of the Premises.



11.
Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
designated by Landlord. Tenant shall not make deliveries to or from the Premises
in a manner that might interfere with the use by any other tenant of its
premises or of the Building Common Areas, any pedestrian use, or any use which
is inconsistent with good business practice. Tenant shall obtain Landlord’s
prior approval by providing a detailed listing of the activity. If approved by
Landlord, the activity shall be under the supervision of Landlord and expense of
tenant must be performed in the manner required by Landlord. Tenant shall assume
all risk for damage to articles moved and injury to any persons resulting from
the activity. If equipment, property, or personnel of Landlord or of any other
party is damaged or injured as a result of or in connection with the activity,
Tenant shall be solely liable for any resulting damage or loss. Landlord
reserves the right to inspect all freight to be brought into the building and
exclude from the building all freight which violates any of the rules or
regulations or provisions of Tenant’s lease.



12.
The elevator designated for freight by Landlord will be available for use by all
tenants in the Building during the hours and pursuant to such procedures as
Landlord may determine from time to time. The persons employed to move Tenant’s
equipment, material, furniture, or other property in or out of the Building must
be acceptable to Landlord and a certificate of insurance must be provided to
Landlord naming Landlord and Landlord’s Property Manager as additional insured.
All moving operations will be conducted at such times and in such a manner as
Landlord will direct, and all moving will take place during non-Business Hours
unless Landlord agrees in writing otherwise.



13.
Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises. Damage to the Building by the
installation, maintenance, operation, existence or removal of Tenant’s Property
shall be repaired at Tenant’s sole expense.



14.
All floor slab and beam penetrations must be reviewed and approved by Landlord’s
structural engineer prior to construction and will be performed by Landlord at
Tenant’s expense. All openings through structurally-supported concrete slabs
will be corebored, sleeved, grouted, sealed and made waterproof. Sleeves, except
for water closets, will extend at least two inches (2”) above the finished
floor.



15.
Tenant shall not commit or permit any act or practice which may tend to injure
the Building nor permit its equipment to be a nuisance to other tenants, nor
keep merchandise on or obstruct the common areas, sidewalks or other areas
outside the Premises, nor conduct or permit any fire, bankruptcy, auction or
going out of business sales, nor erect, retain or display any sign, light,
lettering, inscription, symbol or mark which is not approved by Landlord, nor
install any antennae, fixture, or improvement outside the Premises, nor permit
any loudspeaker, radio, television broadcast to be heard outside the Premises,
nor sell or display merchandise outside the Premises.



16.
Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.



17.
Tenant shall not waste electricity or water in the Building premises and shall
cooperate fully with Landlord to assure the most effective operation of the
Building heating and air conditioning systems.



18.
Corridor doors, when not in use, shall be kept closed.



19.
No cooking will be done or permitted by Tenant within the Premises.



20.
Tenant shall not: (1) make or permit any improper, objectionable or unpleasant
noises or odors in the Building, or otherwise interfere in any way with other
tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.



21.
No flammable, explosive or dangerous fluids or substances shall be used or kept
by Tenant in the Premises, Building or about the property on which the Building
is located. Tenant shall not, without Landlord’s prior written consent, use,
store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the property on which the Building is located,
any asbestos-containing materials or any solid, liquid or gaseous material now
or subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law which may now or
later be in effect. Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant, and shall remain solely liable
for the costs of abatement and removal. Tenant shall cooperate with Landlord in
minimizing loss and risk thereof from fire and associated perils. No live or
artificial holiday trees or wreaths are permitted. Artificial trees and wreaths
may be permitted by Landlord if any lighting thereon is approved by landlord and
turned off at the end of the day.



22.
Tenant shall not use or occupy the Premises in any manner or for any purpose,
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.



23.
Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute, or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person lawfully in the Building (“Labor
Disruption”). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties, nor shall the Commencement Date of the Term be extended as a
result of the above actions.



24.
Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees, and then only if the operation does not violate the
lease of any other tenant in the Building.



25.
No bicycles, vehicles, or animals (except guide dogs for the disabled) of any
kind shall be brought into or kept in the Premises. Interior and exterior
bicycle racks provided by the Landlord are for non-motorized vehicles only.



26.
Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s sole opinion may impair the
reputation of the Building or its desirability. Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.



27.
Tenant shall not canvass, solicit or peddle in or about the Building or the
property on which the Building is located.



28.
The Landlord has designated the Building as a non-smoking building. Tenant
acknowledges that the Building has been designated a non-smoking building. At no
time shall Tenant permit its agents, employees, contractors, guests or invitees
to smoke in the Building or directly outside the Building.



29.
The work of cleaning personnel shall not be hindered by Tenant after 5:30 p.m.,
and cleaning work may be done at any time when the offices are vacant. Windows,
doors and fixtures may be cleaned at any time. Tenant shall provide adequate
waste and rubbish receptacles to prevent unreasonable hardship to the cleaning
service.



30.
Other Tenants; Changes in Use. Landlord reserves the absolute right to effect
other tenancies in the Building as Landlord shall determine in the exercise of
its sole business judgment. Tenant does not rely on the fact, nor does Landlord
represent: (1) that as of or after the Commencement Date any specific tenant, or
occupant, or the number of tenants, or occupants, shall occupy any space in the
Building, (2) hours or days that such other tenants shall or may be open for
business, or gross sales which may be achieved by Tenant or any other tenants in
the Building, or (3) that any portion or portions of the Building shall be used
for any specific purpose. A vacation or abandonment of premises or cessation of
operations by any other tenant(s) in the Building or any change in the use of
any portion or portions of the Building shall not in any way release Tenant from
its obligations under this Lease.



31.
Tenant shall not engage or pay any employees of the building without approval
from the Landlord.



32.
Landlord reserves the right at any time to rescind, alter or waive any rule or
regulation at any time prescribed for the Building and to impose additional
reasonable rules and regulations when in its judgment deems it necessary,
desirable or proper for its best interest and for the best interest of the
tenants and no alteration or waiver of any rule or regulation in favor of one
tenant shall operate as an alteration or waiver in favor of any other tenant,
provided such rules and regulations do not diminish Tenant’s rights under the
Lease, and provided that Landlord shall not discriminate in the enforcement of
the Rules and Regulations. Landlord shall not be responsible to any tenant for
the nonobservance or violation by any other tenant however resulting of any
rules or regulations at any time prescribed for the Building.



33.
No smoking is permitted in the building by tenant, employees, its agents,
contractors, guests or invitees.







JANITORIAL SPECIFICATIONS
I.    Interior Tenant Areas
Nightly Monday through Friday, excluding holidays


1.
Dust mop all stone, ceramic tile, terrazzo and other type of un-waxed flooring.



2.
Dust mop all vinyl, asphalt, rubber and similar types of flooring. Remove gum
and other substances, spot mop if necessary.



3.
Vacuum all carpeted areas.



4.
Dust mop all private and public stairways and vacuum if carpeted.



5.
Hand dust and wipe clean all horizontal surfaces including furniture, file
cabinets, fixtures, and windowsills, using chemically treated dust cloth.



6.
Remove fingerprints from all painted surfaces near light switches, entrance
doors, drinking fountains, etc.



7.
Remove all gum and foreign matter on sight.



8.
Empty and clean all waste receptacles and remove waste materials to compactors.
Replace liners as necessary.



9.
Damp wash interiors of all waste disposal receptacles and wash as necessary.



10.
Clean and sanitize all water fountains, and water coolers with a disinfectant
solution. Wash all sinks and the floors adjacent to them on a nightly basis.



11.
Spot mop floors for spills, etc.



12.
Clean all low ledges, shelves, bookcases, chair rails, trim, pictures, charts
etc. within reach.



13.
Clean mirrors, metal work, glass tabletops.



14.
Upon completion of work, all slop sinks are to be thoroughly cleaned and all
cleaning equipment and supplies stored neatly in locations designated by the
Management of the building.



15.
All cleaning operations shall be scheduled so that a minimum of lights are to be
left on at any time. Upon completion of cleaning all lights are to be turned
off. All entrance doors are to be kept locked during the cleaning operation.



16.
Spot clean both sides of tenant entry glass doors.



17.
Spot clean desk tops and counter tops.



18.
Pick up all recyclable material and take to appropriate place.



Weekly


1.
Hand dust all door louvers and other ventilating louvers within reach.



2.
Dust all baseboards.



3.
In high traffic areas, damp mop if necessary and apply spray-buffing solution in
a fine mist and buff with a synthetic pad.



4.
Damp mop all non-carpeted and public stairways.



5.
Wipe clean all bright work.



6.
Dust all chair rails.



7.
Dust walls up to normal reach.



Monthly


1.
Hose vacuum underneath all furniture.



2.
Dust all vertical surfaces such as walls, furniture, partitions and surfaces not
reached in nightly cleaning.



3.
Dust exterior of lighting fixtures.



Quarterly
1.
Dust all exterior window blinds



2.
Dust and/or clean all diffusers



Other


1.
Cleaning of computer rooms will be responsibility of individual tenants.



2.
Coffee stations and dishware are responsibility of the tenant.





II.    Public Corridors, Stairwells (Emergency Egress), Service Areas


Nightly


1.
Vacuum and spot clean carpeting.



2.
Sweep and mop public concrete floors.



3.
Sweep and mop public stairwells and landings.



4.
Clean baseboards of scuffs and marks.



5.
Clean all directories, signage kiosks, wall signage and electric kiosks.



6.
Clean corridor glass and metal work.



7.
Spot clean walls, ceilings, lights, etc.



8.
Clean telephones and telephone booth areas.



9.
Dust all handrails.



10.
Dust to hand height all horizontal surfaces of equipment ledge, sill, shelves,
radiators, frames, partitions, handrails, etc.



11.
Clean exterior surfaces of all trash containers and planters.



12.
Keep slop sinks, closets, supply rooms and other janitorial areas in a clean
orderly condition.



13.
Keep electrical and telephone closets clean and free of storage.



Weekly


1.
Clean all door vents.



2.
Dust all vertical surfaces within reach.



3.
Sweep emergency egress stairs and landings.



Monthly


1.
Wash all corridor glass and metal completely including atriums.



2.
Shampoo heavily traveled carpeted areas.





Quarterly


1.
Clean handrails, wall mounted equipment casings, landings, walls, kick plates in
emergency egresses.



2.
Shampoo and extract all carpeting.



3.
Damp clean inside reflectors of high hat lighting fixtures.



III.    Restrooms
Building Operating Hours


Day porters and matrons will be assigned to perform the following:
1.
Empty trash containers and insert new liners.



2.
Sweep and spot wash floors as necessary.



3.
Spot clean sinks and mirrors. Clean and spot polish shelves and metal
dispensers. Check for Graffiti and spot clean if necessary.



4.
Ensure cleanliness of urinals and toilets.



5.
Refill all dispenser units as needed.



Non-Operating Hours
1.
Damp wash, sanitize (using disinfectant solution) and polish all fixtures
including toilet bowls, urinals and wash basins.



2.
Sweep and wash floors with approved germicidal solution.



3.
Wash and polish mirrors, powder shelves, dispensers, hand dryers, bright work
including flushometers, piping and toilet seat hinges.



4.
Clean and sanitize both sides of toilet seats.



5.
Empty all containers and disposal units and insert new liners.



6.
Wash and sanitize interiors and exteriors of all containers prior to inserting
new liners.



7.
Empty, clean and sanitize all sanitary napkin disposal units.



8.
Dust and spot wash where necessary partitions, tile walls, dispensers, ceiling
lights, switches and receptacles.



9.
Refill all dispensers to normal limits including sanitary supplies, soap,
tissue, towels, etc.



10.
Remove all rubbish and transport to compactor.



11.
Dust ceiling door vents and doorframes.



Periodic
Monthly
1.
Machine scrub all tile floors, hand brush corners and hand brush toilet edges
with approved germicidal detergent solution.



2.
Wash completely all partitions, tile walls and enamel surfaces.



IV.    Window Cleaning
Periodic
1.    Windows will be washed and cleaned a minimum of two times per year.



Exhibit E

Description of Base Building Condition


keryxleaseompd22817v3_image3.jpg [keryxleaseompd22817v3_image3.jpg]
keryxleaseompd22817v3_image4.jpg [keryxleaseompd22817v3_image4.jpg]
keryxleaseompd22817v3_image5.jpg [keryxleaseompd22817v3_image5.jpg]
keryxleaseompd22817v3_image6.jpg [keryxleaseompd22817v3_image6.jpg]


keryxleaseompd22817v3_image7.jpg [keryxleaseompd22817v3_image7.jpg]
keryxleaseompd22817v3_image8.jpg [keryxleaseompd22817v3_image8.jpg]
keryxleaseompd22817v3_image9.jpg [keryxleaseompd22817v3_image9.jpg]
keryxleaseompd22817v_image10.jpg [keryxleaseompd22817v_image10.jpg]
keryxleaseompd22817v_image11.jpg [keryxleaseompd22817v_image11.jpg]



Exhibit F


Option to Extend Term
(a)    Tenant shall have and is hereby granted the option to extend the Term of
the Lease of the entire Premises (the “Extension Option”) for one (1) additional
period of five (5) years (the “Extension Period”), provided that: (i) Tenant
gives written notice to Landlord of Tenant’s election of interest to exercise
the Extension Option no later than fifteen (15) months prior to the Expiration
Date (“Tenant’s Notice to Extend”); and (ii)  no event of default exists and is
continuing uncured (following notice to Tenant) at the time of the exercise of
the Extension Option, or arises subsequent thereto and is not cured prior to
what otherwise would have been the commencement of the Extension Period.


(b)    All terms and conditions of this Lease, including without limitation all
provisions governing the payment of Additional Rent, shall remain in full force
and effect during the Extension Period, except that the Base Rent payable during
the Extension Period shall be the then-current fair market rental rate for
comparable office space in Boston at the time of the exercise of the option
granted herein, taking into consideration all relevant factors (the “Current
Market Rental Rate”), but in no event less than the fully-escalated Base Rent
and Escalation Increases in effect for the last Lease Year of the Term, and the
Base Year shall be the calendar year in which the Extension Period commences.


(c)    Landlord shall notify Tenant of Landlord’s proposed Base Rent for the
Extension Period within thirty (30) days after Landlord’s receipt of Tenant’s
Notice to Extend. Promptly after Landlord gives Tenant Landlord’s proposal for
Current Market Rental Rate with respect to the Extension Period, Landlord and
Tenant shall commence negotiations to agree upon the Current Market Rental Rate.
If Landlord and Tenant are unable to reach agreement on the Current Market
Rental Rate within thirty (30) days after the date on which Landlord gives
Tenant Landlord’s proposal for Current Market Rental Rate, then the Current
Market Rental Rate shall be determined as provided below.


(d)    If Landlord and Tenant are unable to agree on the Current Market Rental
Rate within said thirty (30) day period, then within five (5) days thereafter,
Landlord and Tenant shall each simultaneously submit to the other in a sealed
envelope its good faith estimate of the Current Market Rental Rate. If the
higher of such estimates is not more than one hundred five percent (105%) of the
lower of such estimates, then the Current Market Rental Rate shall be the
average of the two (2) estimates. If the matter is not resolved by the exchange
of estimates or averaging, then Current Market Rental Rate shall be determined
as hereinafter provided.


(e)    Within seven (7) days after the exchange of estimates, the parties shall
select, as an arbitrator, a mutually acceptable commercial real estate broker
licensed in the Commonwealth of Massachusetts as a real estate broker
specializing in the field of commercial office leasing in the downtown Boston
rental market, having no less than ten (10) years’ experience in such field (an
“Approved Broker”). If the parties cannot agree on such person, then within a
second (2nd) period of seven (7) days, each shall select an Approved Broker and
within a third (3rd) period of seven (7) days, the two (2) appointed persons
shall select a third (3rd) Approved Broker and the third (3rd) person shall be
the arbitrator. If one (1) party shall fail to make such appointment within said
second seven (7) day period, then the person chosen by the other party shall be
the sole arbitrator. Once the arbitrator has been selected as provided for
above, then, as soon thereafter as practicable, but in any case within fourteen
(14) days after his or her appointment, the arbitrator shall determine the
Current Market Rental Rate by selecting either the Landlord’s estimate of
Current Market Rental Rate or the Tenant’s estimate of Current Market Rental
Rate. There shall be no discovery or similar proceedings and the arbitrator
shall have no power or authority to make any independent determination. The
arbitrator’s decision as to which estimate of Current Market Rental Rate shall
be the Current Market Rental Rate for the Extension Period shall be rendered in
writing to both Landlord and Tenant and shall be final and binding upon them and
shall be the Base Rent for the Extension Period. The costs of the arbitrator
will be equally divided between Landlord and Tenant. Any fees of any counsel
engaged by Landlord or Tenant, however, shall be borne by the party that
retained such counsel.


(f)    The parties shall execute an amendment modifying this Lease to set forth
the Base Rent for the Premises during the Extension Period within ten (10)
business days following the parties’ agreement or, in the alternative, within
ten (10) business days following the arbitrator’s determination, of the Base
Rent for the Extension Period, but the failure to do so shall have no effect on
Tenant’s otherwise valid and timely exercise of the Extension Option.



Exhibit G


Form of SNDA


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a
New York corporation with offices at 730 Third Avenue, New York, New York 10017
(“Lender”) and _______________, a [an] [individual] name of state [corporation]
[limited liability company] [general partnership] [limited partnership] [d/b/a/
_________] with its principal place of business at ________________ (“Tenant”).


RECITALS:


A.    Lender has made or is about to make a loan (together with all advances and
increases, the “Loan”) to FALLON CORNERSTONE ONE MPD LLC, a Delaware limited
liability company (“Borrower”).


B.    Borrower, as landlord, and Tenant have entered into a lease dated
______________ as amended by amendments dated __________________ (the “Lease”)
which leased to Tenant Suite No. ______________ (the “Leased Space”), consisting
of __________________ rentable square feet on the ________________ (______)
floor of the office building located on the Property (defined below).


C.    The Loan is or will be secured by the [Open-End] Mortgage, Assignment of
Leases and Rents, Fixture Filing Statement and Security Agreement recorded or to
be recorded in the official records of the County of Suffolk, Commonwealth of
Massachusetts (together with all advances, increases, amendments or
consolidations, the “Mortgage”) and the Assignment of Leases and Rents recorded
or to be recorded in such official records (together with all amendments or
consolidations, the “Assignment”), assigning to Lender the Lease and all rent,
additional rent and other sums payable by Tenant under the Lease (the “Rent”).
        
D.    The Mortgage encumbers the real property, improvements and fixtures
located at One Marina Park Drive in the City of Boston, County of Suffolk,
Commonwealth of Massachusetts, commonly known as Fan Pier, and described on
Exhibit “A” (the “Property”).

IN CONSIDERATION of the mutual agreements contained in this Agreement, Lender
and Tenant agree as follows:


1.    The Lease and all of Tenant’s rights under the Lease are and will remain
subject and subordinate to the lien of the Mortgage and all of Lender’s rights
under the Mortgage and Tenant will not subordinate the Lease to any other lien
against the Property without Lender’s prior consent.


2.    This Agreement constitutes notice to Tenant of the Mortgage and the
Assignment and, upon receipt of notice from Lender, Tenant will pay the Rent as
and when due under the Lease to Lender and the payments will be credited against
the Rent due under the Lease. Tenant shall have no obligation to inquire as to
the propriety of any such notice from Lender, or to see to the application of
any payment made by Tenant to or at the direction of Lender.


3.    Tenant does not have any right or option to purchase any portion of or
interest in the Property.


4.    Tenant and Lender agree that if Lender exercises its remedies under the
Mortgage or the Assignment and if Tenant is not then in default beyond any
applicable grace and cure periods under the Lease:


(a)    Lender will not name Tenant as a party to any judicial or non-judicial
foreclosure or other proceeding to enforce the Mortgage unless joinder is
required under applicable law but in such case Lender will not seek affirmative
relief against Tenant, the Lease will not be terminated and Tenant’s possession
of the Leased Space will not be disturbed;


(b)    If Lender or any other entity (a “Successor Landlord”) acquires the
Property through foreclosure, by other proceeding to enforce the Mortgage or by
deed-in-lieu of foreclosure (a “Foreclosure”), Tenant’s possession of the Leased
Space will not be disturbed and the Lease will continue in full force and effect
between Successor Landlord and Tenant; and


(c)    If, notwithstanding the foregoing, the Lease is terminated as a result of
a Foreclosure, a lease between Successor Landlord and Tenant will be deemed
created, with no further instrument required, on the same terms as the Lease
except that the term of the replacement lease will be the then unexpired term of
the Lease. Successor Landlord and Tenant will execute a replacement lease at the
request of either.


5.    Upon Foreclosure, Tenant will recognize and attorn to Successor Landlord
as the landlord under the Lease for the balance of the term. Tenant’s attornment
will be self-operative with no further instrument required to effectuate the
attornment except that at Successor Landlord’s request, Tenant will execute
instruments reasonably satisfactory to Successor Landlord confirming the
attornment.


6.    Successor Landlord will not be:
        
(a)    liable for any act or omission of any prior landlord under the Lease
occurring before the date of the Foreclosure except for obligations of a
continuing nature imposed on the landlord under the Lease;


(b)    required to credit Tenant with any Rent paid more than one month in
advance or for any security deposit unless such Rent or security deposit has
been received by Successor Landlord;


(c)    bound by any amendment, renewal or extension of the Lease that is
inconsistent with the terms of the Lease or is not in writing and signed both by
Tenant and landlord;


(d)    bound by any reduction of the Rent unless the reduction is pursuant to
the terms of the Lease or is in connection with an extension or renewal of the
Lease at prevailing market terms or was made with Lender’s prior consent;


(e)    bound by any reduction of the term of the Lease or any termination,
cancellation or surrender of the Lease unless the reduction, termination,
cancellation or surrender is pursuant to the terms of the Lease or occurred
during the last six (6) months of the term or was made with Lender’s prior
consent;


(f)    bound by any amendment, renewal or extension of the Lease entered into
without Lender’s prior consent if the Leased Space represents fifty percent
(50%) or more of the net rentable area of the building in which the Leased Space
is located;


(g)    INTENTIONALLY OMITTED;


(h)     subject to any credits, offsets, claims, counterclaims or defenses that
Tenant may have that arose prior to the date of the Foreclosure or liable for
any damages Tenant may suffer as a result of any misrepresentation, breach of
warranty or any act of or failure to act by any party other than Successor
Landlord;


(i)    bound by any obligation to make improvements to the Property, including
the Leased Space, to make any payment or give any credit or allowance to Tenant
provided for in the Lease or to pay any leasing commissions arising in
connection with the execution of the Lease, except that Successor Landlord will
be bound to comply with the maintenance and repair and casualty and condemnation
restoration provisions included in the Lease; or


(j)     liable for obligations under the Lease with respect to any off-site
property or facilities for the use of Tenant (such as off-site leased space or
parking) unless Successor Landlord acquires in the Foreclosure the right, title
or interest to the off-site property.


7.    Lender will have the right, but not the obligation, to cure any default by
Borrower, as landlord, under the Lease. Tenant will notify Lender of any default
that would entitle Tenant to terminate the Lease or abate the Rent and any
notice of termination or abatement will not be effective unless Tenant has so
notified Lender of the default and Lender has had a thirty (30)-day cure period
(or such longer period as may be necessary if the default is not susceptible to
cure despite diligent efforts within thirty (30) days) commencing on the latest
to occur of the date on which (i) the cure period under the Lease expires; (ii)
Lender receives the notice required by this paragraph; and (iii) Successor
Landlord obtains possession of the Property if the default is not susceptible to
cure without possession.


8.    All notices, requests or consents required or permitted to be given under
this Agreement must be in writing and sent by certified mail, return receipt
requested or by nationally recognized overnight delivery service providing
evidence of the date of delivery, with all charges prepaid, addressed to the
appropriate party at the address set forth above.


9.    Any claim by Tenant against Successor Landlord under the Lease or this
Agreement will be satisfied solely out of Successor Landlord’s interest in the
Property and Tenant will not seek recovery against or out of any other assets of
Successor Landlord. Successor Landlord will have no liability or responsibility
for any obligations under the Lease that arise subsequent to any transfer of the
Property by Successor Landlord.


10.    This Agreement is governed by and will be construed in accordance with
the laws of the state or commonwealth in which the Property is located.


11.     Lender and Tenant waive trial by jury in any proceeding brought by, or
counterclaim asserted by, Lender or Tenant relating to this Agreement.


12.     If there is a conflict between the terms of the Lease and this
Agreement, the terms of this Agreement will prevail as between Successor
Landlord and Tenant.


13.     This Agreement binds and inures to the benefit of Lender and Tenant and
their respective successors, assigns, heirs, administrators, executors, agents
and representatives.


14.     This Agreement contains the entire agreement between Lender and Tenant
with respect to the subject matter of this Agreement, may be executed in
counterparts that together constitute a single document and may be amended only
by a writing signed by Lender and Tenant.









IN WITNESS WHEREOF, Lender and Tenant have executed and delivered this Agreement
as of ____________, 20___.


LENDER:


TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA,
a New York corporation


By:     _____________________________
Name:    _____________________________
Title:    _____________________________


TENANT:


_______________________________________,
a ________________________________________


By:    _________________________________
Name:    _________________________________
Title:    _________________________________






















ACKNOWLEDGMENT








State of ___________


County of ___________


On this the ____ day of ____________, 20__ before me, the undersigned officer,
personally appeared _______________________ who acknowledged himself to be the
_______________________I of _________________________________, a corporation,
and that he, as such ________________________ being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation by himself as __________________________.


In witness whereof I hereunto set my hand and official seal.




___________________________




___________________________
Title of Officer                                




ACKNOWLEDGMENT








State of ___________


County of ___________


On this the ____ day of ____________, 20__ before me, the undersigned officer,
personally appeared _______________________ who acknowledged himself to be the
_______________________I of _________________________________, a corporation,
and that he, as such ________________________ being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation by himself as __________________________.


In witness whereof I hereunto set my hand and official seal.




___________________________




___________________________
Title of Officer                                




EXHIBIT A


Property Description




















Exhibit H
Pro Forma Budget of FPOC Expenses
keryxleaseompd22817v_image12.jpg [keryxleaseompd22817v_image12.jpg]
keryxleaseompd22817v_image13.jpg [keryxleaseompd22817v_image13.jpg]
keryxleaseompd22817v_image14.jpg [keryxleaseompd22817v_image14.jpg]
keryxleaseompd22817v_image15.jpg [keryxleaseompd22817v_image15.jpg]
keryxleaseompd22817v_image16.jpg [keryxleaseompd22817v_image16.jpg]
keryxleaseompd22817v_image17.jpg [keryxleaseompd22817v_image17.jpg]
keryxleaseompd22817v_image18.jpg [keryxleaseompd22817v_image18.jpg]
keryxleaseompd22817v_image19.jpg [keryxleaseompd22817v_image19.jpg]
keryxleaseompd22817v_image20.jpg [keryxleaseompd22817v_image20.jpg]
keryxleaseompd22817v_image21.jpg [keryxleaseompd22817v_image21.jpg]
keryxleaseompd22817v_image22.jpg [keryxleaseompd22817v_image22.jpg]
keryxleaseompd22817v_image23.jpg [keryxleaseompd22817v_image23.jpg]





Exhibit I
Memorandum Outlining Landlord’s Sustainable Design Strategies
keryxleaseompd22817v_image24.jpg [keryxleaseompd22817v_image24.jpg]

Exhibit J
OTIS
keryxleaseompd22817v_image25.jpg [keryxleaseompd22817v_image25.jpg]
keryxleaseompd22817v_image26.jpg [keryxleaseompd22817v_image26.jpg]
keryxleaseompd22817v_image27.jpg [keryxleaseompd22817v_image27.jpg]
keryxleaseompd22817v_image28.jpg [keryxleaseompd22817v_image28.jpg]
keryxleaseompd22817v_image29.jpg [keryxleaseompd22817v_image29.jpg]
keryxleaseompd22817v_image30.jpg [keryxleaseompd22817v_image30.jpg]
keryxleaseompd22817v_image31.jpg [keryxleaseompd22817v_image31.jpg]


keryxleaseompd22817v_image32.jpg [keryxleaseompd22817v_image32.jpg]
keryxleaseompd22817v_image33.jpg [keryxleaseompd22817v_image33.jpg]
keryxleaseompd22817v_image34.jpg [keryxleaseompd22817v_image34.jpg]
keryxleaseompd22817v_image35.jpg [keryxleaseompd22817v_image35.jpg]
keryxleaseompd22817v_image36.jpg [keryxleaseompd22817v_image36.jpg]
keryxleaseompd22817v_image37.jpg [keryxleaseompd22817v_image37.jpg]
keryxleaseompd22817v_image38.jpg [keryxleaseompd22817v_image38.jpg]
keryxleaseompd22817v_image39.jpg [keryxleaseompd22817v_image39.jpg]
keryxleaseompd22817v_image40.jpg [keryxleaseompd22817v_image40.jpg]
keryxleaseompd22817v_image41.jpg [keryxleaseompd22817v_image41.jpg]
keryxleaseompd22817v_image42.jpg [keryxleaseompd22817v_image42.jpg]
keryxleaseompd22817v_image43.jpg [keryxleaseompd22817v_image43.jpg]
keryxleaseompd22817v_image44.jpg [keryxleaseompd22817v_image44.jpg]
keryxleaseompd22817v_image45.jpg [keryxleaseompd22817v_image45.jpg]
keryxleaseompd22817v_image46.jpg [keryxleaseompd22817v_image46.jpg]
keryxleaseompd22817v_image47.jpg [keryxleaseompd22817v_image47.jpg]
keryxleaseompd22817v_image48.jpg [keryxleaseompd22817v_image48.jpg]
keryxleaseompd22817v_image49.jpg [keryxleaseompd22817v_image49.jpg]
keryxleaseompd22817v_image50.jpg [keryxleaseompd22817v_image50.jpg]
keryxleaseompd22817v_image51.jpg [keryxleaseompd22817v_image51.jpg]
keryxleaseompd22817v_image52.jpg [keryxleaseompd22817v_image52.jpg]
keryxleaseompd22817v_image53.jpg [keryxleaseompd22817v_image53.jpg]
keryxleaseompd22817v_image54.jpg [keryxleaseompd22817v_image54.jpg]
keryxleaseompd22817v_image55.jpg [keryxleaseompd22817v_image55.jpg]
keryxleaseompd22817v_image56.jpg [keryxleaseompd22817v_image56.jpg]
keryxleaseompd22817v_image57.jpg [keryxleaseompd22817v_image57.jpg]
keryxleaseompd22817v_image58.jpg [keryxleaseompd22817v_image58.jpg]
keryxleaseompd22817v_image59.jpg [keryxleaseompd22817v_image59.jpg]
keryxleaseompd22817v_image60.jpg [keryxleaseompd22817v_image60.jpg]
keryxleaseompd22817v_image61.jpg [keryxleaseompd22817v_image61.jpg]
keryxleaseompd22817v_image62.jpg [keryxleaseompd22817v_image62.jpg]
keryxleaseompd22817v_image63.jpg [keryxleaseompd22817v_image63.jpg]
keryxleaseompd22817v_image64.jpg [keryxleaseompd22817v_image64.jpg]




2



--------------------------------------------------------------------------------






Exhibit K

Form of Commencement Date Confirmation


COMMENCEMENT DATE CONFIRMATION
Attached to and made a part of the Lease dated the 29th day of April, 2015 (the
“Lease”), by and between FALLON CORNERSTONE ONE MPD LLC, a Delaware limited
liability company, as “LANDLORD,” and KERYX BIOPHARMACEUTICALS, INC., a Delaware
corporation, as “TENANT.”
LANDLORD AND TENANT do hereby declare that possession of the Premises was
accepted by TENANT on the 30th day of April, 2015, which date is agreed to be
the Commencement Date. The Lease is now in full force and effect, and as of the
date The Rent Commencement Date is hereby established as March 1, 2016. The Term
of this Lease shall expire on February 28, 2023, unless sooner terminated or
further extended as provided in the Lease.
LANDLORD:


FALLON CORNERSTONE ONE MPD LLC,
a Delaware limited liability company


By:    MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,
a Massachusetts corporation,
its Member


By:    CORNERSTONE REAL ESTATE ADVISERS LLC,
a Delaware limited liability company,
its Authorized Agent


By:    /s/Linda C. Houston
Name:    Linda C. Houston
Title:    Senior Vice President

TENANT:

KERYX BIOPHARMACEUTICALS, INC.,
a Delaware corporation


By:    /s/ Brian Adams
Name:    Brian Adams
Title:    General Counsel



K-1

